UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07121) Exact name of registrant as specified in charter:	Putnam Asset Allocation Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	September 30, 2014 Date of reporting period:	December 31, 2013 Item 1. Schedule of Investments: Putnam Dynamic Asset Allocation Growth Fund The fund's portfolio 12/31/13 (Unaudited) COMMON STOCKS (60.9%) (a) Shares Value Banking (5.1%) Access National Corp. 8,765 $131,037 Associated Banc-Corp. 130,900 2,277,660 Australia & New Zealand Banking Group, Ltd. (Australia) 46,736 1,345,434 Banco Bilbao Vizcaya Argentaria SA (BBVA) (Spain) 88,544 1,097,094 Banco Espirito Santo SA (Portugal) (NON) 219,696 314,300 Banco Latinoamericano de Exportaciones SA Class E (Panama) 19,508 546,614 Banco Santander Central Hispano SA (Spain) 137,105 1,237,208 Bangkok Bank PCL NVDR (Thailand) 101,700 552,609 Bank Mandiri (Persero) Tbk PT (Indonesia) 576,000 373,946 Bank Millennium SA (Poland) (NON) 136,536 326,237 Bank of Ireland (Ireland) (NON) 292,925 101,938 Bank of Kentucky Financial Corp. 5,206 192,101 Bank of Yokohama, Ltd. (The) (Japan) 150,000 837,528 Barclays PLC (United Kingdom) 320,710 1,451,082 BNP Paribas SA (France) 17,054 1,335,374 BofI Holding, Inc. (NON) 7,511 589,088 Cardinal Financial Corp. 16,877 303,786 China Construction Bank Corp. (China) 988,000 750,290 Citizens & Northern Corp. 10,909 225,053 City National Corp. 32,492 2,574,016 Commerzbank AG (Germany) (NON) 14,914 240,355 Commonwealth Bank of Australia (Australia) 38,357 2,672,620 Credicorp, Ltd. (Peru) 7,478 992,555 Credit Agricole SA (France) (NON) 93,751 1,205,033 Credit Suisse Group AG (Switzerland) 19,481 598,103 DBS Group Holdings, Ltd. (Singapore) 65,000 883,473 Dubai Islamic Bank PJSC (United Arab Emirates) (NON) 162,971 238,424 Eagle Bancorp, Inc. 8,687 266,083 East West Bancorp, Inc. 13,840 483,985 Erste Group Bank AG (Czech Republic) 23,039 806,007 Financial Institutions, Inc. 11,271 278,506 First Community Bancshares Inc. 10,641 177,705 First Niagara Financial Group, Inc. 234,100 2,486,142 FirstMerit Corp. 13,258 294,725 Flushing Financial Corp. 11,167 231,157 Grupo Financiero Banorte SAB de CV (Mexico) 186,291 1,303,245 Hang Seng Bank, Ltd. (Hong Kong) 58,500 950,457 Hanmi Financial Corp. 22,345 489,132 Heartland Financial USA, Inc. 7,557 217,566 Heritage Financial Group, Inc. (NON) 9,582 184,454 HSBC Holdings PLC (United Kingdom) 288,721 3,166,661 Industrial and Commercial Bank of China, Ltd. (China) 734,000 499,053 Itau Unibanco Holding SA ADR (Preference) (Brazil) 27,749 376,554 Jammu & Kashmir Bank, Ltd. (India) 20,213 472,911 Joyo Bank, Ltd. (The) (Japan) 150,000 767,525 JPMorgan Chase & Co. 312,077 18,250,263 KeyCorp 168,000 2,254,560 Lloyds Banking Group PLC (United Kingdom) (NON) 1,829,047 2,390,697 MainSource Financial Group, Inc. 16,778 302,507 National Australia Bank, Ltd. (Australia) 31,436 981,365 Natixis (France) 40,384 238,482 OFG Bancorp (Puerto Rico) 9,913 171,891 Pacific Premier Bancorp, Inc. (NON) 10,563 166,262 PacWest Bancorp 9,137 385,764 Peoples Bancorp, Inc. 10,408 234,284 Philippine National Bank (Philippines) (NON) 208,360 405,581 PNC Financial Services Group, Inc. 122,799 9,526,746 Popular, Inc. (Puerto Rico) (NON) 8,828 253,628 Powszechna Kasa Oszczednosci Bank Polski SA (Poland) 33,974 444,923 Qatar National Bank SAQ (Qatar) (NON) 3,329 157,348 Republic Bancorp, Inc. Class A 6,767 166,062 Resona Holdings, Inc. (Japan) 280,500 1,430,707 Sberbank of Russia ADR (Russia) 108,535 1,370,710 Skandinaviska Enskilda Banken AB (Sweden) 78,926 1,044,183 SpareBank 1 SR-Bank ASA (Norway) (NON) 20,328 202,117 State Street Corp. 109,300 8,021,527 Sumitomo Mitsui Financial Group, Inc. (Japan) 39,500 2,039,840 Swedbank AB Class A (Sweden) 38,047 1,073,321 UniCredit SpA (Italy) 82,925 617,484 Wells Fargo & Co. 21,782 988,903 Westpac Banking Corp. (Australia) 35,093 1,019,138 Basic materials (3.8%) Akzo Nobel NV (Netherlands) 3,436 266,593 Amcor, Ltd. (Australia) 73,403 694,139 Archer Daniels-Midland Co. 249,600 10,832,640 Arkema (France) 1,855 217,272 Asahi Kasei Corp. (Japan) 174,000 1,363,786 Assa Abloy AB Class B (Sweden) 24,734 1,311,325 Axiall Corp. 1,991 94,453 BASF SE (Germany) 15,277 1,629,060 BHP Billiton PLC (United Kingdom) 30,779 954,322 BHP Billiton, Ltd. (Australia) 36,212 1,231,501 Buzzi Unicem SpA (Italy) 3,757 68,009 Cambrex Corp. (NON) 27,424 488,970 Cemex Latam Holdings SA (Colombia) (NON) 36,778 282,028 Cemex SAB de CV ADR (Mexico) 30,432 360,011 CF Industries Holdings, Inc. 10,251 2,388,893 Chemtura Corp. (NON) 28,064 783,547 China BlueChemical, Ltd. (China) 432,000 271,090 China Singyes Solar Technologies Holdings, Ltd. (China) 314,000 316,368 China State Construction International Holdings, Ltd. (China) 162,000 291,350 Cie de St-Gobain (France) 3,089 170,734 Domtar Corp. (Canada) 6,083 573,870 Dow Chemical Co. (The) 209,100 9,284,040 EMS-Chemie Holding AG (Switzerland) 1,812 645,710 Fortescue Metals Group, Ltd. (Australia) 28,942 151,029 Fortune Brands Home & Security, Inc. 46,637 2,131,311 Glencore Xstrata PLC (United Kingdom) 228,577 1,188,263 Holcim, Ltd. (Switzerland) 11,781 885,734 Horsehead Holding Corp. (NON) (S) 29,548 478,973 Innophos Holdings, Inc. 6,043 293,690 Innospec, Inc. 7,576 350,163 Johnson Matthey PLC (United Kingdom) 34,682 1,888,417 KapStone Paper and Packaging Corp. (NON) 2,924 163,335 Koninklijke Boskalis Westminster NV (Netherlands) 16,035 850,207 Koppers Holdings, Inc. 2,452 112,179 Kraton Performance Polymers, Inc. (NON) 8,091 186,498 L.B. Foster Co. Class A 6,044 285,821 Landec Corp. (NON) 18,156 220,051 LG Chemical, Ltd. (South Korea) 1,972 565,285 Louisiana-Pacific Corp. (NON) 3,414 63,193 LSB Industries, Inc. (NON) 13,156 539,659 LyondellBasell Industries NV Class A 73,817 5,926,029 Mexichem SAB de CV (Mexico) 73,195 304,407 Minerals Technologies, Inc. 3,312 198,952 Monsanto Co. 2,300 268,065 Mota-Engil SGPS SA (Portugal) 98,989 588,935 NN, Inc. 22,080 445,795 OM Group, Inc. (NON) 7,230 263,244 Orora, Ltd. (Australia) (NON) 73,403 76,028 Packaging Corp. of America 16,800 1,063,104 PPG Industries, Inc. 24,793 4,702,240 PTT Global Chemical PCL (Thailand) 174,800 420,243 Reliance Steel & Aluminum Co. 13,600 1,031,424 S&W Seed Co. (NON) 18,798 130,646 Solvay SA (Belgium) 1,400 221,596 Sumitomo Metal Mining Co., Ltd. (Japan) 54,000 708,055 Syngenta AG (Switzerland) 2,804 1,117,777 Total Bangun Persada Tbk PT (Indonesia) 4,408,000 182,190 Trex Co., Inc. (NON) 8,325 662,087 Tronox, Ltd. Class A 7,081 163,359 Ultrapar Participacoes SA (Brazil) 13,281 314,961 UPM-Kymmene OYJ (Finland) 54,382 920,072 Vale SA ADR (Brazil) 19,736 300,974 Vale SA ADR (Preference) (Brazil) 12,085 169,311 Veidekke ASA (Norway) 27,901 224,507 voestalpine AG (Austria) 26,443 1,280,559 W.R. Grace & Co. (NON) 1,466 144,943 Wendel SA (France) 7,075 1,031,489 Zep, Inc. 16,740 303,998 Capital goods (3.8%) ABB, Ltd. (Switzerland) 49,189 1,299,543 AGCO Corp. 28,800 1,704,672 Airbus Group NV (France) 31,040 2,392,498 Aisin Seiki Co., Ltd. (Japan) 29,800 1,212,649 Allegion PLC (Ireland) (NON) 32,733 1,446,471 Alliant Techsystems, Inc. 4,129 502,417 Altra Industrial Motion Corp. 16,153 552,756 Astronics Corp. (NON) 4,312 219,912 AZZ, Inc. 7,530 367,916 Ball Corp. 25,900 1,337,994 Canon, Inc. (Japan) 50 1,592 Chart Industries, Inc. (NON) 8,020 767,033 Chase Corp. 8,896 314,029 China Everbright International, Ltd. (China) 342,000 459,369 China Railway Group, Ltd. (China) 906,000 470,162 Coway Co., Ltd. (South Korea) 11,852 746,864 Cummins, Inc. 51,352 7,239,091 Daelim Industrial Co., Ltd. (South Korea) 6,948 620,439 Daikin Industries, Ltd. (Japan) 3,500 218,412 Delphi Automotive PLC (United Kingdom) 5,352 321,816 Douglas Dynamics, Inc. 14,293 240,408 DXP Enterprises, Inc. (NON) 3,052 351,590 Embraer SA ADR (Brazil) 10,828 348,445 Exelis, Inc. 58,900 1,122,634 Faurecia (France) (NON) (S) 7,041 268,798 Franklin Electric Co., Inc. 11,721 523,225 Generac Holdings, Inc. 9,440 534,682 Greenbrier Cos., Inc. (The) (NON) 20,071 659,132 HEICO Corp. 3,813 220,963 Hermes Microvision, Inc. (Taiwan) 12,745 415,165 Hitachi, Ltd. (Japan) 77,000 583,795 Hyster-Yale Materials Holdings, Inc. 3,309 308,266 Hyundai Mobis Co., Ltd. (South Korea) 2,435 677,946 IDEX Corp. 23,700 1,750,245 IHI Corp. (Japan) 208,000 899,385 II-VI, Inc. (NON) 26,532 466,963 IMI PLC (United Kingdom) 55,885 1,416,466 Ingersoll-Rand PLC 82,000 5,051,200 JGC Corp. (Japan) 30,000 1,178,318 Kadant, Inc. 9,119 369,502 Leggett & Platt, Inc. 48,400 1,497,496 Miller Industries, Inc. 11,004 205,005 Mine Safety Appliances Co. 3,727 190,860 MRC Global, Inc. (NON) 27,500 887,150 NACCO Industries, Inc. Class A 1,654 102,862 Northrop Grumman Corp. 60,200 6,899,522 Polypore International, Inc. (NON) (S) 2,297 89,353 Raytheon Co. 87,579 7,943,415 Rheinmetall AG (Germany) 4,435 273,666 Safran SA (France) 9,443 656,679 Schneider Electric SA (France) 3,915 343,625 Singapore Technologies Engineering, Ltd. (Singapore) 281,000 884,423 SMC Corp. (Japan) 2,200 555,716 Standard Motor Products, Inc. 15,613 574,558 Standex International Corp. 4,352 273,654 Stoneridge, Inc. (NON) 24,537 312,847 Tenneco, Inc. (NON) 4,031 228,034 THK Co., Ltd. (Japan) 33,900 847,166 TriMas Corp. (NON) 20,931 834,938 US Ecology, Inc. 4,100 152,479 Vinci SA (France) 22,101 1,456,322 WABCO Holdings, Inc. (NON) 17,300 1,615,993 WESCO International, Inc. (NON) 4,189 381,492 Zodiac Aerospace (France) 3,701 657,158 Communication services (2.6%) Arris Group, Inc. (NON) 4,976 121,240 Aruba Networks, Inc. (NON) 5,442 97,412 BroadSoft, Inc. (NON) 1,871 51,153 BT Group PLC (United Kingdom) 265,099 1,669,161 CalAmp Corp. (NON) 16,126 451,044 Comcast Corp. Class A 243,931 12,675,874 Deutsche Telekom AG (Germany) 67,902 1,161,341 EchoStar Corp. Class A (NON) 31,747 1,578,461 Frontier Communications Corp. 58,712 273,011 HSN, Inc. 4,153 258,732 IDT Corp. Class B 9,247 165,244 Inteliquent, Inc. 13,523 154,433 Iridium Communications, Inc. (NON) 23,858 149,351 Jazztel PLC (Spain) (NON) 18,210 195,287 Kcell JSC ADR (Kazakhstan) 18,014 308,095 KDDI Corp. (Japan) 2,600 160,354 Liberty Global PLC Ser. C (United Kingdom) (NON) 2,300 193,936 Loral Space & Communications, Inc. (NON) 4,380 354,692 Mobile Telesystems OJSC (Russia) (NON) 32,026 318,533 MTN Group, Ltd. (South Africa) 36,026 747,477 NTT DoCoMo, Inc. (Japan) 55,800 916,803 Numericable SAS (France) (NON) 12,096 439,308 Orange (France) 59,885 744,331 RingCentral, Inc. Class A (NON) 2,226 40,892 Ruckus Wireless, Inc. (NON) 14,082 199,964 ShoreTel, Inc. (NON) 15,104 140,165 T-Mobile US, Inc. (NON) 69,100 2,324,524 TDC A/S (Denmark) 44,577 432,482 Tele2 AB Class B (Sweden) 31,760 360,294 Telecity Group PLC (United Kingdom) 15,640 188,378 Telefonica SA (Spain) 56,794 927,139 Telenor ASA (Norway) 36,984 883,171 Telstra Corp., Ltd. (Australia) 263,484 1,235,399 Turkcell Iletisim Hizmetleri AS (Turkey) (NON) 57,144 302,560 Ubiquiti Networks, Inc. (NON) (S) 8,797 404,310 USA Mobility, Inc. 12,768 182,327 Verizon Communications, Inc. 265,415 13,042,493 Vodafone Group PLC (United Kingdom) 519,411 2,041,844 Ziggo NV (Netherlands) 15,334 701,774 Conglomerates (1.1%) AMETEK, Inc. 67,354 3,547,535 Danaher Corp. 113,254 8,743,209 Exor SpA (Italy) 14,495 577,879 General Electric Co. 122,056 3,421,230 Marubeni Corp. (Japan) 45,000 323,827 Mitsubishi Corp. (Japan) 27,400 525,883 Siemens AG (Germany) 22,593 3,086,970 Consumer cyclicals (8.5%) Adidas AG (Germany) 6,867 875,420 ADT Corp. (The) 61,041 2,470,329 Advance Auto Parts, Inc. 19,250 2,130,590 Alpine Electronics, Inc. (Japan) 18,600 261,086 American Eagle Outfitters, Inc. 77,900 1,121,760 ANN, Inc. (NON) 11,965 437,440 Ascena Retail Group, Inc. (NON) 10,276 217,440 Ascent Capital Group, Inc. Class A (NON) 1,299 111,142 Atresmedia Corporacion de Medios de Comunicacion, SA (Spain) (NON) 30,599 506,325 Babcock International Group PLC (United Kingdom) 46,302 1,039,273 Bally Technologies, Inc. (NON) 2,239 175,650 Bayerische Motoren Werke (BMW) AG (Germany) 8,612 1,009,961 Big Lots, Inc. (NON) 10,489 338,690 Blyth, Inc. 7,819 85,071 BR Malls Participacoes SA (Brazil) 32,978 238,328 Bridgestone Corp. (Japan) 5,300 200,925 Brown Shoe Co., Inc. 6,313 177,648 Brunswick Corp. 10,895 501,824 Buckle, Inc. (The) 3,707 194,840 Bureau Veritas SA (France) 26,885 787,592 Carmike Cinemas, Inc. (NON) 11,385 316,958 China ZhengTong Auto Services Holdings, Ltd. (China) (NON) 552,500 355,011 CJ CGV Co., Ltd. (South Korea) 9,885 407,903 Coach, Inc. 59,108 3,317,732 Compagnie Financiere Richemont SA (Switzerland) 13,025 1,303,397 Compagnie Financiere Richemont SA ADR (Switzerland) 24,431 244,253 Compass Group PLC (United Kingdom) 93,801 1,503,989 Continental AG (Germany) 9,427 2,067,983 Cooper Tire & Rubber Co. 7,262 174,578 Corporate Executive Board Co. (The) 2,665 206,351 CP ALL PCL (Thailand) 332,600 425,113 Crocs, Inc. (NON) 5,743 91,429 CST Brands, Inc. 32,369 1,188,590 Ctrip.com International, Ltd. ADR (China) (NON) 8,901 441,668 Daimler AG (Registered Shares) (Germany) 8,861 767,015 Deckers Outdoor Corp. (NON) 2,438 205,913 Deluxe Corp. 15,236 795,167 Demand Media, Inc. (NON) 15,287 88,206 Denso Corp. (Japan) 14,100 745,509 Destination Maternity Corp. 17,369 518,986 Expedia, Inc. 29,598 2,061,797 Experian PLC (United Kingdom) 55,309 1,020,794 Five Below, Inc. (NON) 1,898 81,994 Fuji Heavy Industries, Ltd. (Japan) 60,800 1,746,535 G&K Services, Inc. Class A 2,573 160,118 GameStop Corp. Class A 8,567 422,010 Gannett Co., Inc. 66,976 1,981,150 Gap, Inc. (The) 63,500 2,481,580 Genesco, Inc. (NON) 4,311 314,962 Global Cash Access Holdings, Inc. (NON) 20,529 205,085 Global Mediacom Tbk PT (Indonesia) 4,365,500 682,402 GOME Electrical Appliances Holding, Ltd. (China) 799,000 148,077 Graham Holdings Co. Class B (NON) 1,900 1,260,308 Grana y Montero SA ADR (Peru) (NON) 10,818 229,666 Grand Korea Leisure Co., Ltd. (South Korea) 12,730 487,755 Green Dot Corp. Class A (NON) 9,252 232,688 GS Home Shopping, Inc. (South Korea) 1,479 430,861 Guangzhou Automobile Group Co., Ltd. (China) 96,000 106,059 Hana Tour Service, Inc. (South Korea) 6,856 420,945 Hanesbrands, Inc. 26,500 1,862,155 Harbinger Group, Inc. (NON) 44,560 528,036 Hino Motors, Ltd. (Japan) 69,000 1,087,448 Home Depot, Inc. (The) 146,481 12,061,246 Hyundai Motor Co. (South Korea) 1,435 325,108 ITV PLC (United Kingdom) 390,503 1,255,227 Jin Co., Ltd. (Japan) (S) 8,000 338,870 KAR Auction Services, Inc. 26,436 781,184 Kia Motors Corp. (South Korea) 10,828 579,148 Kimberly-Clark Corp. 115,300 12,044,238 Kingfisher PLC (United Kingdom) 42,520 271,824 La-Z-Boy, Inc. 6,464 200,384 Liberty Media Corp. Class A (NON) 21,400 3,134,030 LifeLock, Inc. (NON) 6,823 111,965 LIN Media, LLC Class A (NON) 11,538 331,256 LIXIL Group Corp. (Japan) 15,200 417,431 Lowe's Cos., Inc. 190,527 9,440,613 Lumber Liquidators Holdings, Inc. (NON) 1,607 165,344 Luxottica Group SpA (Italy) 5,219 280,316 Macy's, Inc. 75,703 4,042,540 Marcus Corp. 19,794 266,031 Matahari Department Store Tbk PT (Indonesia) (NON) 470,500 426,438 MAXIMUS, Inc. 3,651 160,607 McGraw-Hill Cos., Inc. (The) 82,097 6,419,985 Men's Wearhouse, Inc. (The) 3,714 189,711 MGM China Holdings, Ltd. (Hong Kong) 212,000 909,326 Moncler SpA (Italy) (NON) 5,867 127,525 Namco Bandai Holdings, Inc. (Japan) 37,200 826,395 Naspers, Ltd. Class N (South Africa) 6,995 731,392 Navistar International Corp. (NON) 7,068 269,927 Next PLC (United Kingdom) 21,327 1,925,210 Nintendo Co., Ltd. (Japan) 1,400 187,204 Nissan Motor Co., Ltd. (Japan) 79,800 671,788 Panasonic Corp. (Japan) 87,000 1,014,195 Penn National Gaming, Inc. (NON) 31,588 452,656 Perry Ellis International, Inc. (NON) 15,526 245,156 PetSmart, Inc. 26,720 1,943,880 Pier 1 Imports, Inc. 4,982 114,985 Pitney Bowes, Inc. 72,952 1,699,782 Prada SpA (Italy) 18,400 164,065 Priceline.com, Inc. (NON) 8,161 9,486,346 Puregold Price Club, Inc. (Philippines) 577,500 494,930 Randstad Holding NV (Netherlands) 6,061 393,544 Renault SA (France) 9,798 791,066 Ryland Group, Inc. (The) 12,519 543,450 Scripps Networks Interactive Class A 27,700 2,393,557 Sears Hometown and Outlet Stores, Inc. (NON) 6,415 163,583 Sega Sammy Holdings, Inc. (Japan) 17,100 436,101 Select Comfort Corp. (NON) 12,890 271,850 Serco Group PLC (United Kingdom) 15,641 129,260 Sinclair Broadcast Group, Inc. Class A 21,771 777,878 SJM Holdings, Ltd. (Hong Kong) 326,000 1,103,778 SodaStream International, Ltd. (Israel) (NON) 1,803 89,501 Sonic Automotive, Inc. Class A 37,945 928,894 Sports Direct International PLC (United Kingdom) (NON) 22,621 268,637 Steven Madden, Ltd. (NON) 2,997 109,660 Sun TV Network, Ltd. (India) 75,548 465,518 Suzuki Motor Corp. (Japan) 27,700 746,112 Swatch Group AG (The) (Switzerland) 1,344 891,795 Tata Motors, Ltd. (India) 71,768 437,376 Thomas Cook Group PLC (United Kingdom) (NON) 101,295 280,613 Tile Shop Holdings, Inc. (NON) (S) 14,091 254,624 TiVo, Inc. (NON) 11,956 156,863 Town Sports International Holdings, Inc. 16,403 242,108 Toyota Motor Corp. (Japan) 39,400 2,397,587 Trump Entertainment Resorts, Inc. (NON) 163 326 TUI Travel PLC (United Kingdom) 95,676 655,023 Vail Resorts, Inc. 2,996 225,389 Valeo SA (France) 1,630 180,596 Valid Solucoes e Servicos de Seguranca em Meios de Pagamento e Identificacao SA (Brazil) 16,694 227,846 ValueClick, Inc. (NON) 12,361 288,877 Viacom, Inc. Class B 86,500 7,554,910 VOXX International Corp. (NON) 29,323 489,694 Woolworths Holdings, Ltd. (South Africa) 45,551 325,054 World Fuel Services Corp. 11,296 487,535 WPP PLC (United Kingdom) 44,855 1,029,328 Wyndham Worldwide Corp. 32,147 2,368,912 Wynn Resorts, Ltd. 17,246 3,349,346 Consumer finance (0.6%) Credit Saison Co., Ltd. (Japan) 22,900 603,984 DFC Global Corp. (NON) 17,850 204,383 Discover Financial Services 130,800 7,318,260 Encore Capital Group, Inc. (NON) 11,564 581,207 Housing Development Finance Corp., Ltd. (HDFC) (India) 74,058 958,017 Nelnet, Inc. Class A 10,138 427,215 Ocwen Financial Corp. (NON) 6,011 333,310 PHH Corp. (NON) 9,081 221,122 Portfolio Recovery Associates, Inc. (NON) 11,082 585,573 Visa, Inc. Class A 700 155,876 Walter Investment Management Corp. (NON) 4,149 146,709 Consumer staples (4.6%) AFC Enterprises (NON) 7,259 279,472 Ajinomoto Co., Inc. (Japan) 20,000 289,811 Alsea SAB de CV (Mexico) 142,025 443,811 AMBEV SA ADR (Brazil) 91,220 670,467 Angie's List, Inc. (NON) 1,953 29,588 Anheuser-Busch InBev NV (Belgium) 17,473 1,863,041 Associated British Foods PLC (United Kingdom) 12,907 522,879 Barrett Business Services, Inc. 4,334 401,935 Barry Callebaut AG (Switzerland) 127 159,325 Beacon Roofing Supply, Inc. (NON) 5,257 211,752 Bigfoot GmbH (acquired 8/2/13, cost $43,964) (Private) (Brazil) (F) (RES) (NON) 2 34,146 Blue Nile, Inc. (NON) 3,975 187,183 Boulder Brands, Inc. (NON) 5,053 80,141 Bright Horizons Family Solutions, Inc. (NON) 7,403 271,986 British American Tobacco (BAT) PLC (United Kingdom) 36,841 1,976,668 Britvic PLC (United Kingdom) 11,509 132,267 Calbee, Inc. (Japan) 41,600 1,012,133 Carrefour SA (France) 28,341 1,123,870 Chaoda Modern Agriculture Holdings, Ltd. (China) (F) (NON) 72,000 4,643 Cia Brasileira de Distribuicao Grupo Pao de Acucar ADR (Preference) (Brazil) 13,044 582,675 Coca-Cola Enterprises, Inc. 5,100 225,063 Colgate-Palmolive Co. 267,800 17,463,238 Core-Mark Holding Co., Inc. 4,568 346,848 CVS Caremark Corp. 273,638 19,584,272 Diageo PLC (United Kingdom) 27,409 905,353 Distribuidora Internacional de Alimentacion SA (Spain) 80,247 717,896 Estacio Participacoes SA (Brazil) 37,500 324,415 Fomento Economico Mexicano SAB de CV ADR (Mexico) 4,514 441,785 Geo Group, Inc. (The) (R) 7,501 241,682 Grand Canyon Education, Inc. (NON) 2,872 125,219 Hain Celestial Group, Inc. (The) (NON) 1,409 127,909 Heineken Holding NV (Netherlands) 14,024 889,366 Henkel AG & Co. KGaA (Preference) (Germany) 3,288 381,444 ITOCHU Corp. (Japan) 10,700 132,428 ITT Educational Services, Inc. (NON) 34,396 1,155,018 Japan Tobacco, Inc. (Japan) 62,000 2,017,300 Jeronimo Martins SGPS SA (Portugal) 14,402 281,799 Kao Corp. (Japan) 15,400 485,024 Kerry Group PLC Class A (Ireland) 8,591 596,965 Kforce, Inc. 18,285 374,111 Koninklijke Ahold NV (Netherlands) 45,970 825,409 L'Oreal SA (France) 9,467 1,667,136 Liberty Interactive Corp. Class A (NON) 112,600 3,304,810 Lindt & Spruengli AG (Switzerland) 308 1,388,295 Magnit OJSC (Russia) 3,111 869,204 ManpowerGroup, Inc. 22,700 1,949,022 MEIJI Holdings Co., Ltd. (Japan) 15,200 978,420 Molson Coors Brewing Co. Class B 20,034 1,124,909 MWI Veterinary Supply, Inc. (NON) 2,239 381,951 Nestle SA (Switzerland) 50,862 3,733,675 New Oriental Education & Technology Group, Inc. ADR (China) 16,218 510,867 On Assignment, Inc. (NON) 13,346 466,042 OpenTable, Inc. (NON) 2,203 174,852 Papa John's International, Inc. 9,128 414,411 Philip Morris International, Inc. 1,400 121,982 Pool Corp. 2,834 164,769 Procter & Gamble Co. (The) 18,668 1,519,762 Reckitt Benckiser Group PLC (United Kingdom) 9,661 769,177 RetailMeNot, Inc. (NON) 9,942 286,230 Ruby Tuesday, Inc. (NON) 43,714 302,938 SABMiller PLC (United Kingdom) 13,402 690,180 Seven & I Holdings Co., Ltd. (Japan) 3,400 135,405 Shoprite Holdings, Ltd. (South Africa) 14,675 230,964 Shutterfly, Inc. (NON) 2,024 103,082 Spartan Stores, Inc. 9,011 218,787 Suedzucker AG (Germany) 22,035 594,799 TrueBlue, Inc. (NON) 36,574 942,878 Unilever PLC (United Kingdom) 16,516 677,458 United Natural Foods, Inc. (NON) 2,789 210,263 USANA Health Sciences, Inc. (NON) 2,220 167,788 WM Morrison Supermarkets PLC (United Kingdom) 16,466 71,311 Wolseley PLC (United Kingdom) 5,084 288,716 Woolworths, Ltd. (Australia) 16,521 499,478 Zalando AG (acquired 9/30/13, cost $89,678) (Private) (Germany) (F) (RES) (NON) 2 77,516 zulily, Inc. Class A (NON) 1,664 68,940 Energy (5.1%) Alpha Natural Resources, Inc. (NON) 103,035 735,670 AMEC PLC (United Kingdom) 56,594 1,022,021 Baker Hughes, Inc. 64,800 3,580,848 BG Group PLC (United Kingdom) 61,222 1,319,350 BP PLC (United Kingdom) 298,090 2,414,757 Cabot Oil & Gas Corp. 67,500 2,616,300 Callon Petroleum Co. (NON) 54,902 358,510 Canadian Natural Resources, Ltd. (Canada) 9,000 304,505 Chevron Corp. 15,037 1,878,272 CNOOC, Ltd. (China) 459,000 858,595 Coal India, Ltd. (India) 60,204 283,343 ConocoPhillips 143,423 10,132,835 Delek US Holdings, Inc. 18,643 641,506 Dril-Quip, Inc. (NON) 9,200 1,011,356 EPL Oil & Gas, Inc. (NON) 15,245 434,483 Exxon Mobil Corp. 90,035 9,111,542 Ezion Holdings, Ltd. (Singapore) 506,800 894,372 FutureFuel Corp. 29,378 464,172 Gazprom Neft OAO ADR (Russia) 12,333 278,849 Genel Energy PLC (United Kingdom) (NON) 14,054 250,767 Gulfport Energy Corp. (NON) 3,509 221,593 Halliburton Co. 3,200 162,400 Helix Energy Solutions Group, Inc. (NON) 8,279 191,907 Key Energy Services, Inc. (NON) 41,521 328,016 Kodiak Oil & Gas Corp. (NON) 21,771 244,053 Lukoil OAO ADR (Russia) 17,357 1,084,867 Occidental Petroleum Corp. 104,353 9,923,970 Oceaneering International, Inc. 19,564 1,543,208 Oil States International, Inc. (NON) 11,700 1,190,124 Pacific Rubiales Energy Corp. (Colombia) 22,353 385,930 PBF Energy, Inc. 19,400 610,324 Petrofac, Ltd. (United Kingdom) 6,332 128,503 Petroleo Brasileiro SA ADR (Preference) (Brazil) 24,538 360,463 Phillips 66 85,862 6,622,536 Repsol SA (Rights) (Spain) (NON) 27,675 18,884 Repsol YPF SA (Spain) 27,675 699,242 Rosetta Resources, Inc. (NON) 4,065 195,283 Royal Dutch Shell PLC Class A (United Kingdom) 55,725 2,001,326 Royal Dutch Shell PLC Class A (United Kingdom) 27,894 994,240 Royal Dutch Shell PLC Class B (United Kingdom) 44,081 1,658,882 Schlumberger, Ltd. 128,537 11,582,469 SPT Energy Group, Inc. (China) 560,000 333,232 Statoil ASA (Norway) 44,491 1,080,681 Stone Energy Corp. (NON) 10,305 356,450 Suncor Energy, Inc. (Canada) 12,800 448,738 Superior Energy Services, Inc. (NON) 39,000 1,037,790 Surgutneftegas OAO (Preference) (Russia) 814,702 639,044 Swift Energy Co. (NON) (S) 12,810 172,935 Tesoro Corp. 25,445 1,488,533 Total SA (France) 31,720 1,944,407 Unit Corp. (NON) 4,918 253,867 Vaalco Energy, Inc. (NON) 29,007 199,858 Valero Energy Corp. 80,122 4,038,149 W&T Offshore, Inc. 9,129 146,064 Woodside Petroleum, Ltd. (Australia) 22,752 790,521 Financial (0.4%) 3i Group PLC (United Kingdom) 145,527 928,448 CoreLogic, Inc. (NON) 101,100 3,592,083 Credit Acceptance Corp. (NON) 2,898 376,711 Eurazeo SA (France) 2,479 194,387 KKR & Co. LP 4,800 116,832 Mitsubishi UFJ Financial Group (MUFG), Inc. (Japan) 184,500 1,219,925 ORIX Corp. (Japan) 12,900 227,237 Unipol Gruppo Finanzizrio SpA (Preference) (Italy) 34,916 176,913 WageWorks, Inc. (NON) 6,841 406,629 Health care (7.0%) Abaxis, Inc. (NON) 2,407 96,328 AbbVie, Inc. 106,800 5,640,108 ACADIA Pharmaceuticals, Inc. (NON) 12,981 324,395 Accuray, Inc. (NON) 21,497 187,239 Actavis PLC (NON) 1,300 218,400 Actelion, Ltd. (Switzerland) 11,720 993,518 Aegerion Pharmaceuticals, Inc. (NON) 1,360 96,506 Aetna, Inc. 84,100 5,768,419 Alere, Inc. (NON) 11,917 431,395 Align Technology, Inc. (NON) 3,701 211,512 Alkermes PLC (NON) 6,575 267,340 Amedisys, Inc. (NON) 9,934 145,334 AmSurg Corp. (NON) 7,368 338,339 Ariad Pharmaceuticals, Inc. (NON) (S) 46,726 318,671 Array BioPharma, Inc. (NON) 22,184 111,142 Aspen Pharmacare Holdings, Ltd. (South Africa) 13,712 352,216 Astellas Pharma, Inc. (Japan) 14,700 871,010 AstraZeneca PLC (United Kingdom) 39,185 2,324,300 athenahealth, Inc. (NON) 1,015 136,518 Auxilium Pharmaceuticals, Inc. (NON) 11,068 229,550 Bayer AG (Germany) 19,861 2,786,367 Biospecifics Technologies Corp. (NON) 4,137 89,649 Cardinal Health, Inc. 75,900 5,070,879 Celgene Corp. (NON) 28,168 4,759,265 Centene Corp. (NON) 2,101 123,854 Chemed Corp. (S) 7,990 612,194 Coloplast A/S Class B (Denmark) 20,479 1,358,427 Computer Programs & Systems, Inc. 1,790 110,640 Conatus Pharmaceuticals, Inc. (NON) 3,146 20,292 Conmed Corp. 14,867 631,848 Cubist Pharmaceuticals, Inc. (NON) 9,713 668,934 Cyberonics, Inc. (NON) 2,199 144,056 DexCom, Inc. (NON) 4,309 152,582 Eli Lilly & Co. 67,347 3,434,697 Endo Health Solutions, Inc. (NON) 8,585 579,144 Exact Sciences Corp. (NON) 2,461 28,769 GlaxoSmithKline PLC (United Kingdom) 81,032 2,161,257 Globus Medical, Inc. Class A (NON) 9,494 191,589 Greatbatch, Inc. (NON) 18,235 806,716 Grifols SA ADR (Spain) 12,105 437,233 Haemonetics Corp. (NON) 4,390 184,951 Health Net, Inc. (NON) 24,849 737,270 HealthSouth Corp. 2,471 82,334 Hill-Rom Holdings, Inc. 10,621 439,072 Hisamitsu Pharmaceutical Co., Inc. (Japan) 12,700 639,840 Impax Laboratories, Inc. (NON) 13,947 350,628 Incyte Corp., Ltd. (NON) (S) 2,810 142,270 Insulet Corp. (NON) 6,758 250,722 Insys Therapeutics, Inc. (NON) 12,206 472,494 Intuitive Surgical, Inc. (NON) 8,400 3,226,272 Isis Pharmaceuticals, Inc. (NON) 3,460 137,846 Jazz Pharmaceuticals PLC (NON) 20,057 2,538,414 Johnson & Johnson 173,682 15,907,534 Kindred Healthcare, Inc. 13,776 271,938 Lexicon Pharmaceuticals, Inc. (NON) 29,638 53,348 Magellan Health Services, Inc. (NON) 2,554 153,010 McKesson Corp. 49,651 8,013,671 MedAssets, Inc. (NON) 19,568 388,033 Medicines Co. (The) (NON) 10,487 405,008 Merck & Co., Inc. 201,171 10,068,609 Nanosphere, Inc. (NON) 52,685 120,649 NewLink Genetics Corp. (NON) 4,652 102,391 Novartis AG (Switzerland) 20,943 1,676,078 Novo Nordisk A/S Class B (Denmark) 5,645 1,039,986 NPS Pharmaceuticals, Inc. (NON) 7,579 230,098 NxStage Medical, Inc. (NON) 10,231 102,310 Omega Healthcare Investors, Inc. (R) 5,887 175,433 OraSure Technologies, Inc. (NON) 33,587 211,262 Orion OYJ Class B (Finland) 28,622 805,835 PDL BioPharma, Inc. 6,496 54,826 Pfizer, Inc. 443,381 13,580,760 Prestige Brands Holdings, Inc. (NON) 11,219 401,640 Providence Service Corp. (The) (NON) 17,674 454,575 Questcor Pharmaceuticals, Inc. 7,731 420,953 Receptos, Inc. (NON) 2,661 77,142 Repligen Corp. (NON) 10,436 142,347 Richter Gedeon Nyrt (Hungary) 18,703 381,192 Roche Holding AG-Genusschein (Switzerland) 12,783 3,583,292 Salix Pharmaceuticals, Ltd. (NON) 7,712 693,617 Sanofi (France) 29,100 3,097,577 Sequenom, Inc. (NON) (S) 34,300 80,262 Shire PLC (United Kingdom) 6,970 328,438 Sinopharm Group Co. (China) 117,600 339,966 STAAR Surgical Co. (NON) 27,154 439,623 Stada Arzneimittel AG (Germany) 7,135 353,489 Steris Corp. 4,774 229,391 Sucampo Pharmaceuticals, Inc. Class A (NON) 15,058 141,545 Suzuken Co., Ltd. (Japan) 10,200 330,354 Takeda Pharmaceutical Co., Ltd. (Japan) 7,200 330,518 TearLab Corp. (NON) 6,415 59,916 Thoratec Corp. (NON) 3,975 145,485 Threshold Pharmaceuticals, Inc. (NON) 24,744 115,554 Trinity Biotech PLC ADR (Ireland) 8,374 210,522 Triple-S Management Corp. Class B (Puerto Rico) (NON) 5,720 111,197 United Therapeutics Corp. (NON) 698 78,930 VCA Antech, Inc. (NON) 20,200 633,472 WellCare Health Plans, Inc. (NON) 9,263 652,300 WellPoint, Inc. 66,700 6,162,413 Insurance (2.6%) ACE, Ltd. 3,196 330,882 Admiral Group PLC (United Kingdom) 2,858 62,037 Ageas (Belgium) 28,137 1,201,221 AIA Group, Ltd. (Hong Kong) 406,000 2,046,781 Allianz SE (Germany) 12,320 2,209,882 Allied World Assurance Co. Holdings AG 19,950 2,250,560 American Equity Investment Life Holding Co. 20,386 537,783 American Financial Group, Inc. 30,572 1,764,616 American International Group, Inc. 4,700 239,935 Amtrust Financial Services, Inc. 5,941 194,211 Aon PLC 97,442 8,174,409 Assicurazioni Generali SpA (Italy) 60,006 1,426,095 AXA SA (France) 65,657 1,831,383 Axis Capital Holdings, Ltd. 45,400 2,159,678 Berkshire Hathaway, Inc. Class B (NON) 7,568 897,262 Cathay Financial Holding Co., Ltd. (Taiwan) 313,599 507,927 Challenger, Ltd. (Australia) 60,116 332,988 China Pacific Insurance (Group) Co., Ltd. (China) 148,200 587,479 CNO Financial Group, Inc. 21,842 386,385 Genworth Financial, Inc. Class A (NON) 66,997 1,040,463 Hanwha Life Insurance Co., Ltd. (South Korea) 77,010 554,636 ING Groep NV GDR (Netherlands) (NON) 45,746 639,696 Insurance Australia Group, Ltd. (Australia) 223,055 1,159,500 Intact Financial Corp. (Canada) 2,700 176,323 Legal & General Group PLC (United Kingdom) 262,070 967,010 Maiden Holdings, Ltd. (Bermuda) 18,682 204,194 Meritz Fire & Marine Insurance Co., Ltd. (South Korea) 21,010 301,066 MS&AD Insurance Group Holdings (Japan) 3,200 86,090 Muenchener Rueckversicherungs AG (Germany) 3,446 759,479 Porto Seguro SA (Brazil) 16,910 213,234 ProAssurance Corp. 7,014 340,039 Protective Life Corp. 8,718 441,654 Prudential PLC (United Kingdom) 83,678 1,872,799 SCOR SE (France) 5,739 209,795 St James's Place PLC (United Kingdom) 5,446 65,663 Stewart Information Services Corp. 15,443 498,346 Symetra Financial Corp. 18,739 355,291 Third Point Reinsurance, Ltd. (Bermuda) (NON) 19,846 367,746 Tokio Marine Holdings, Inc. (Japan) 3,400 113,890 Travelers Cos., Inc. (The) 93,300 8,447,382 Investment banking/Brokerage (0.9%) Deutsche Bank AG (Germany) 23,345 1,113,875 Goldman Sachs Group, Inc. (The) 76,021 13,475,482 Greenhill & Co., Inc. 2,697 156,264 Investor AB Class B (Sweden) 26,569 916,764 UBS AG (Switzerland) 66,508 1,266,999 Real estate (2.0%) AG Mortgage Investment Trust, Inc. (R) 5,135 80,311 Agree Realty Corp. (R) 8,681 251,923 American Capital Agency Corp. (R) 65,700 1,267,353 Arlington Asset Investment Corp. Class A 5,908 155,912 ARMOUR Residential REIT, Inc. (R) 27,538 110,427 Ashford Hospitality Prime, Inc. (NON) (R) 6,491 118,136 Ashford Hospitality Trust, Inc. (R) 32,456 268,736 AvalonBay Communities, Inc. (R) 21,705 2,566,182 Bekasi Fajar Industrial Estate Tbk PT (Indonesia) 6,640,500 243,725 Bellway PLC (United Kingdom) 10,341 269,889 CBL & Associates Properties, Inc. (R) 11,637 209,001 Chimera Investment Corp. (R) 180,531 559,646 China Overseas Grand Oceans Group, Ltd. (China) 254,000 242,420 China Overseas Land & Investment, Ltd. (China) 111,000 313,521 CoreSite Realty Corp. (R) 3,093 99,564 CYS Investments, Inc. (R) 16,684 123,628 Dexus Property Group (Australia) (R) 824,023 739,709 Education Realty Trust, Inc. (R) 32,678 288,220 EPR Properties (R) 4,837 237,787 Federal Realty Investment Trust (R) 11,000 1,115,510 First Industrial Realty Trust (R) 10,413 181,707 Glimcher Realty Trust (R) 20,231 189,362 GPT Group (Australia) (R) 255,025 776,294 Hammerson PLC (United Kingdom) (R) 65,160 541,913 Hemaraj Land and Development PCL (Thailand) 3,122,000 279,327 HFF, Inc. Class A (NON) 29,023 779,268 Hibernia REIT PLC (Ireland) (NON) (R) 385,000 619,684 Hongkong Land Holdings, Ltd. (Hong Kong) 22,000 130,244 Invesco Mortgage Capital, Inc. (R) 8,437 123,855 Investors Real Estate Trust (R) 23,477 201,433 iStar Financial, Inc. (NON) (R) 19,947 284,644 Kilroy Realty Corp. (R) 13,300 667,394 Lexington Realty Trust (R) 46,522 474,990 LTC Properties, Inc. (R) 12,281 434,625 MFA Financial, Inc. (R) 27,686 195,463 Mitsubishi Estate Co., Ltd. (Japan) 21,000 629,303 National Health Investors, Inc. (R) 6,861 384,902 Oberoi Realty, Ltd. (India) (NON) 25,269 96,187 One Liberty Properties, Inc. (R) 11,367 228,818 Persimmon PLC (United Kingdom) 14,745 302,917 PS Business Parks, Inc. (R) 6,674 510,027 Public Storage (R) 23,595 3,551,519 Ramco-Gershenson Properties Trust (R) 13,619 214,363 Rayonier, Inc. (R) 21,500 905,150 Regus PLC (United Kingdom) 137,004 494,362 Sekisui House, Ltd. (Japan) 9,000 126,018 Select Income REIT (R) 8,596 229,857 Shopping Centres Australasia Property Group (Australia) (R) 104,813 144,625 Simon Property Group, Inc. (R) 51,724 7,870,324 Sovran Self Storage, Inc. (R) 2,155 140,441 Starwood Property Trust, Inc. (R) 6,542 181,213 Summit Hotel Properties, Inc. (R) 29,692 267,228 Sun Hung Kai Properties, Ltd. (Hong Kong) 7,000 89,188 Surya Semesta Internusa Tbk PT (Indonesia) 1,057,500 48,802 Tokyu Fudosan Holdings Corp. (Japan) (NON) 142,000 1,339,986 Universal Health Realty Income Trust (R) 2,875 115,173 Westfield Group (Australia) 61,570 554,927 Wheelock and Co., Ltd. (Hong Kong) 231,000 1,064,692 WP Carey, Inc. (R) 9,800 601,230 Technology (9.7%) Activision Blizzard, Inc. 220,500 3,931,515 Actuate Corp. (NON) 54,466 419,933 Acxiom Corp. (NON) 19,007 702,879 Advanced Semiconductor Engineering, Inc. (Taiwan) 341,000 318,225 Agilent Technologies, Inc. 25,100 1,435,469 Alcatel-Lucent (France) (NON) 42,587 191,048 Amadeus IT Holding SA Class A (Spain) 1,905 81,599 Anixter International, Inc. (NON) 6,249 561,410 AOL, Inc. (NON) 81,366 3,793,283 Apple, Inc. 33,724 18,922,874 ASML Holding NV (Netherlands) 12,090 1,135,313 Aspen Technology, Inc. (NON) 8,965 374,737 ASUSTeK Computer, Inc. (Taiwan) 14,000 126,060 AVG Technologies NV (Netherlands) (NON) 9,038 155,544 Baidu, Inc. ADR (China) (NON) 1,491 265,219 Blucora, Inc. (NON) 18,294 533,453 Bottomline Technologies, Inc. (NON) 3,396 122,799 Brady Corp. Class A 11,554 357,365 Brightcove, Inc. (NON) 15,898 224,798 Broadcom Corp. Class A 256,274 7,598,524 Brocade Communications Systems, Inc. (NON) 321,829 2,854,623 CA, Inc. 136,700 4,599,955 CACI International, Inc. Class A (NON) 1,528 111,880 Cadence Design Systems, Inc. (NON) 266,400 3,734,928 Calix, Inc. (NON) 8,242 79,453 Cap Gemini (France) 15,815 1,072,413 Casetek Holdings, Ltd. (Taiwan) 40,000 209,862 Cavium, Inc. (NON) 2,729 94,178 Ceva, Inc. (NON) 11,884 180,874 Cirrus Logic, Inc. (NON) 15,443 315,500 Commvault Systems, Inc. (NON) 3,551 265,899 Cornerstone OnDemand, Inc. (NON) 5,336 284,622 CSG Systems International, Inc. 3,981 117,041 EMC Corp. 408,100 10,263,715 EnerSys 11,695 819,703 Entegris, Inc. (NON) 26,082 302,551 F5 Networks, Inc. (NON) 45,400 4,125,044 Facebook, Inc. Class A (NON) 2,000 109,320 Fairchild Semiconductor International, Inc. (NON) 9,867 131,724 FEI Co. 4,712 421,064 Fortinet, Inc. (NON) 194,500 3,720,785 GenMark Diagnostics, Inc. (NON) 36,766 489,355 Gentex Corp. 48,100 1,586,819 Google, Inc. Class A (NON) 3,560 3,989,728 GT Advanced Technologies, Inc. (NON) 6,163 53,741 HCL Technologies, Ltd. (India) 29,620 605,561 inContact, Inc. (NON) 14,076 109,934 Infoblox, Inc. (NON) 5,515 182,105 Infosys, Ltd. (India) 5,244 295,831 Inotera Memories, Inc. (Taiwan) (NON) 721,000 534,630 Integrated Silicon Solutions, Inc. (NON) 32,276 390,217 IntraLinks Holdings, Inc. (NON) 27,153 328,823 Keyence Corp. (Japan) 3,300 1,413,233 Konica Minolta Holdings, Inc. (Japan) 96,500 967,366 L-3 Communications Holdings, Inc. 25,309 2,704,520 Lam Research Corp. (NON) 5,200 283,140 Lexmark International, Inc. Class A 5,490 195,005 Magnachip Semiconductor Corp. (South Korea) (NON) 26,124 509,418 Manhattan Associates, Inc. (NON) 4,595 539,821 Marvell Technology Group, Ltd. 242,800 3,491,464 Mellanox Technologies, Ltd. (Israel) (NON) 3,912 156,363 Mentor Graphics Corp. 30,085 724,146 Microsemi Corp. (NON) 6,300 157,185 Microsoft Corp. 382,309 14,309,826 MTS Systems Corp. 2,452 174,705 Naver Corp. (South Korea) 586 403,847 NetApp, Inc. 155,800 6,409,612 Netscout Systems, Inc. (NON) 6,535 193,371 NIC, Inc. (NON) 6,963 173,170 Nomura Research Institute, Ltd. (Japan) 22,000 693,792 NTT Data Corp. (Japan) 12,200 451,457 NXP Semiconductor NV (NON) 2,300 105,639 Omnivision Technologies, Inc. (NON) 19,010 326,972 Omron Corp. (Japan) 35,100 1,553,526 Oracle Corp. 405,368 15,509,380 Pegatron Corp. (Taiwan) 345,000 445,734 Perficient, Inc. (NON) 13,833 323,969 Photronics, Inc. (NON) 25,516 230,409 Plantronics, Inc. 2,166 100,611 Procera Networks, Inc. (NON) 11,051 165,986 PTC, Inc. (NON) 8,130 287,721 QLIK Technologies, Inc. (NON) 2,711 72,194 Quantum Corp. (NON) 131,569 157,883 Radiant Opto-Electronics Corp. (Taiwan) 104,240 382,241 RF Micro Devices, Inc. (NON) 86,310 445,360 Rockwell Automation, Inc. 38,200 4,513,712 Rovi Corp. (NON) 13,619 268,158 Safeguard Scientifics, Inc. (NON) 14,445 290,200 Samsung Electronics Co., Ltd. (South Korea) 2,549 3,331,531 SAP AG (Germany) 6,380 547,022 Sartorius AG (Preference) (Germany) 2,245 267,292 SciQuest, Inc. (NON) 4,417 125,796 Semtech Corp. (NON) 6,631 167,632 Silicon Graphics International Corp. (NON) 7,112 95,372 Silicon Image, Inc. (NON) 41,492 255,176 SINA Corp. (China) (NON) 4,059 341,971 SK Hynix, Inc. (South Korea) (NON) 25,480 889,931 SoftBank Corp. (Japan) 28,200 2,472,086 SolarWinds, Inc. (NON) 12,032 455,171 Sparton Corp. (NON) 9,281 259,404 SS&C Technologies Holdings, Inc. (NON) 8,126 359,657 Symantec Corp. 227,368 5,361,337 Synaptics, Inc. (NON) 6,455 334,434 Taiwan Semiconductor Manufacturing Co., Ltd. (Taiwan) 340,350 1,199,236 Tech Data Corp. (NON) 7,784 401,654 Tencent Holdings, Ltd. (China) 19,700 1,265,719 Tokyo Electron, Ltd. (Japan) 16,300 899,150 Tyler Technologies, Inc. (NON) 4,425 451,925 Ultimate Software Group, Inc. (NON) 3,763 576,567 Ultra Clean Holdings, Inc. (NON) 23,898 239,697 Unisys Corp. (NON) 10,887 365,477 United Internet AG (Germany) 18,967 808,022 VeriFone Systems, Inc. (NON) 8,900 238,698 Verint Systems, Inc. (NON) 5,505 236,385 Vocus, Inc. (NON) 9,244 105,289 Western Digital Corp. 93,748 7,865,457 XO Group, Inc. (NON) 17,374 258,178 Yandex NV Class A (Russia) (NON) 12,331 532,083 Zynga, Inc. Class A (NON) 30,151 114,574 Transportation (1.3%) Aegean Marine Petroleum Network, Inc. (Greece) 41,193 462,185 Aeroflot - Russian Airlines OJSC (Russia) (NON) 185,647 479,079 Alaska Air Group, Inc. 20,800 1,526,096 Central Japan Railway Co. (Japan) 13,600 1,604,054 China Southern Airlines Co., Ltd. (China) 262,000 102,243 ComfortDelgro Corp., Ltd. (Singapore) 443,000 706,104 Con-way, Inc. 14,827 588,780 Copa Holdings SA Class A (Panama) 800 128,088 Delta Air Lines, Inc. 231,077 6,347,685 Deutsche Post AG (Germany) 24,935 909,269 Diana Shipping, Inc. (Greece) (NON) 18,275 242,875 Hawaiian Holdings, Inc. (NON) (S) 28,286 272,394 International Consolidated Airlines Group SA (Spain) (NON) 185,751 1,237,321 Japan Airlines Co., Ltd. (Japan) (UR) 17,100 843,670 Jaypee Infratech, Ltd. (India) (NON) 130,757 49,183 Matson, Inc. 3,991 104,205 Quality Distribution, Inc. (NON) 55,328 709,858 Republic Airways Holdings, Inc. (NON) 18,305 195,680 SkyWest, Inc. 14,702 218,031 Southwest Airlines Co. 198,100 3,732,204 Spirit Airlines, Inc. (NON) 14,763 670,388 StealthGas, Inc. (Greece) (NON) 57,795 588,931 Swift Transportation Co. (NON) (S) 37,386 830,343 Universal Truckload Services, Inc. 1,258 38,382 Yamato Transport Co., Ltd. (Japan) 32,400 655,923 Utilities and power (1.8%) Beijing Enterprises Water Group, Ltd. (China) 532,000 334,518 Centrica PLC (United Kingdom) 242,434 1,396,189 China Resources Gas Group, Ltd. (China) 260,000 905,666 China Resources Power Holdings Co., Ltd. (China) 84,000 199,844 Chubu Electric Power Co., Inc. (Japan) 15,100 195,177 CMS Energy Corp. 71,673 1,918,686 Edison International 87,400 4,046,620 Enel SpA (Italy) 204,201 894,614 ENI SpA (Italy) 67,057 1,621,412 Entergy Corp. 47,524 3,006,843 GDF Suez (France) 42,450 1,001,729 Kansai Electric Power, Inc. (Japan) (NON) 100,100 1,152,166 Origin Energy, Ltd. (Australia) 34,104 428,642 PG&E Corp. 118,290 4,764,721 Power Grid Corp. of India, Ltd. (India) 130,604 211,236 PPL Corp. 168,800 5,079,192 Red Electrica Corporacion SA (Spain) 20,452 1,367,260 Tenaga Nasional Bhd (Malaysia) 185,700 645,740 Tokyo Gas Co., Ltd. (Japan) 101,000 497,680 UGI Corp. 30,100 1,247,946 United Utilities Group PLC (United Kingdom) 72,956 813,405 Veolia Environnement (France) 21,672 354,127 Total common stocks (cost $888,347,907) CORPORATE BONDS AND NOTES (10.2%) (a) Principal amount Value Basic materials (0.8%) Ainsworth Lumber Co., Ltd. 144A sr. notes 7 1/2s, 2017 (Canada) $76,000 $81,890 Allegheny Technologies, Inc. sr. unsec. unsub. notes 5.95s, 2021 40,000 41,495 ArcelorMittal sr. unsec. bonds 10.35s, 2019 (France) 425,000 538,220 ArcelorMittal sr. unsec. unsub. notes 7 1/2s, 2039 (France) 90,000 88,425 Ashland, Inc. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 411,000 391,478 Atkore International, Inc. company guaranty sr. notes 9 7/8s, 2018 409,000 439,675 Beverage Packaging Holdings Luxembourg II SA/Beverage Packaging Holdings II Issuer, Inc. 144A company guaranty sr. unsec. sub. notes 6s, 2017 (Luxembourg) 95,000 96,425 Boise Cascade Co. company guaranty sr. unsec. notes 6 3/8s, 2020 210,000 221,025 Celanese US Holdings, LLC company guaranty sr. unsec. unsub. notes 4 5/8s, 2022 (Germany) 135,000 128,925 Celanese US Holdings, LLC sr. notes 5 7/8s, 2021 (Germany) 300,000 319,500 Cemex Finance, LLC 144A company guaranty sr. notes 9 3/8s, 2022 (Mexico) 200,000 225,500 Cemex SAB de CV 144A company guaranty sr. notes 6 1/2s, 2019 (Mexico) 205,000 211,765 CF Industries, Inc. company guaranty sr. unsec. unsub. notes 7 1/8s, 2020 57,000 66,812 CPG Merger Sub, LLC 144A company guaranty sr. unsec. unsub. notes 8s, 2021 140,000 146,300 Cytec Industries, Inc. sr. unsec. unsub. notes 3 1/2s, 2023 195,000 179,194 Dow Chemical Co. (The) sr. unsec. unsub. notes 8.55s, 2019 135,000 174,311 E.I. du Pont de Nemours & Co. sr. notes 3 5/8s, 2021 265,000 270,435 Eastman Chemical Co. sr. unsec. notes 3.6s, 2022 40,000 38,402 Eldorado Gold Corp. 144A sr. unsec. notes 6 1/8s, 2020 (Canada) 75,000 72,750 Ferro Corp. sr. unsec. notes 7 7/8s, 2018 355,000 374,525 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 8 1/4s, 2019 (Australia) 165,000 185,213 FMG Resources August 2006 Pty, Ltd. 144A sr. notes 6 7/8s, 2018 (Australia) 340,000 358,292 FMG Resources August 2006 Pty, Ltd. 144A sr. unsec. notes 6 7/8s, 2022 (Australia) 115,000 125,350 FQM Akubra, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 (Canada) 50,000 52,125 Graphic Packaging International, Inc. company guaranty sr. unsec. notes 4 3/4s, 2021 215,000 212,850 HD Supply, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 240,000 258,600 HD Supply, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2020 260,000 310,375 Hexion U.S. Finance Corp. company guaranty sr. notes 6 5/8s, 2020 145,000 148,625 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty notes 9s, 2020 130,000 129,675 Hexion U.S. Finance Corp./Hexion Nova Scotia Finance, ULC company guaranty sr. notes 8 7/8s, 2018 165,000 171,394 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2021 210,000 237,300 Huntsman International, LLC company guaranty sr. unsec. sub. notes 8 5/8s, 2020 195,000 215,719 Huntsman International, LLC company guaranty sr. unsec. unsub. notes 4 7/8s, 2020 265,000 261,025 Huntsman International, LLC 144A company guaranty sr. unsec. notes 5 1/8s, 2021 EUR 110,000 151,894 IAMGOLD Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2020 (Canada) $205,000 176,300 Ineos Finance PLC 144A company guaranty sr. notes 7 1/2s, 2020 (United Kingdom) 170,000 186,363 INEOS Group Holdings SA 144A company guaranty sr. unsec. notes 6 1/8s, 2018 (Luxembourg) 220,000 221,375 INEOS Group Holdings, Ltd. company guaranty sr. unsec. notes Ser. REGS, 7 7/8s, 2016 (Luxembourg) EUR 74,102 102,653 International Paper Co. sr. unsec. notes 7.95s, 2018 $725,000 880,652 JM Huber Corp. 144A sr. unsec. notes 9 7/8s, 2019 325,000 372,938 Louisiana-Pacific Corp. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 250,000 278,125 Lubrizol Corp. (The) sr. unsec. notes 8 7/8s, 2019 135,000 175,152 LyondellBasell Industries NV sr. unsec. notes 6s, 2021 565,000 649,813 LyondellBasell Industries NV sr. unsec. unsub. notes 5 3/4s, 2024 285,000 319,392 Methanex Corp. sr. unsec. unsub. notes 3 1/4s, 2019 (Canada) 19,000 18,831 Momentive Performance Materials, Inc. company guaranty sr. notes 10s, 2020 30,000 31,425 Momentive Performance Materials, Inc. company guaranty sr. notes 8 7/8s, 2020 10,000 10,525 Mosaic Co. (The) sr. unsec. unsub. notes 5 5/8s, 2043 14,000 14,182 Mosaic Co. (The) sr. unsec. unsub. notes 5.45s, 2033 6,000 6,135 New Gold, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2020 (Canada) 135,000 138,713 New Gold, Inc. 144A sr. unsec. notes 6 1/4s, 2022 (Canada) 65,000 62,725 Novelis, Inc. company guaranty sr. unsec. notes 8 3/4s, 2020 225,000 250,313 Nufarm Australia, Ltd. 144A company guaranty sr. unsec. notes 6 3/8s, 2019 (Australia) 60,000 62,400 Packaging Corp. of America sr. unsec. unsub. notes 4 1/2s, 2023 145,000 145,381 Perstorp Holding AB 144A company guaranty sr. notes 8 3/4s, 2017 (Sweden) 210,000 225,750 PQ Corp. 144A sr. notes 8 3/4s, 2018 170,000 185,300 Rio Tinto Finance USA, Ltd. company guaranty sr. unsec. unsub. notes 3 1/2s, 2020 (Australia) 10,000 10,210 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.9s, 2022 239,000 245,356 Rock-Tenn Co. company guaranty sr. unsec. unsub. notes 4.45s, 2019 210,000 221,353 Roofing Supply Group, LLC/Roofing Supply Finance, Inc. 144A company guaranty sr. unsec. notes 10s, 2020 180,000 201,600 Ryerson, Inc./Joseph T Ryerson & Son, Inc. company guaranty sr. notes 9s, 2017 175,000 185,500 Sealed Air Corp. 144A sr. unsec. notes 6 1/2s, 2020 155,000 166,238 Sealed Air Corp. 144A sr. unsec. notes 5 1/4s, 2023 135,000 131,456 Smurfit Kappa Treasury Funding, Ltd. company guaranty sr. unsub. notes 7 1/2s, 2025 (Ireland) 55,000 60,156 Steel Dynamics, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 20,000 21,700 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 40,000 43,200 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 50,000 54,125 Steel Dynamics, Inc. company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 25,000 24,938 Taminco Global Chemical Corp. 144A sr. notes 9 3/4s, 2020 (Belgium) 300,000 340,500 TMS International Corp. 144A company guaranty sr. unsec. notes 7 5/8s, 2021 55,000 58,300 Tronox Finance, LLC company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 175,000 178,500 USG Corp. sr. unsec. notes 9 3/4s, 2018 175,000 206,938 USG Corp. 144A company guaranty sr. unsec. notes 5 7/8s, 2021 40,000 41,700 Weekley Homes, LLC/Weekley Finance Corp. 144A sr. unsec. notes 6s, 2023 340,000 328,100 Westvaco Corp. company guaranty sr. unsec. unsub. notes 7.95s, 2031 210,000 243,658 Weyerhaeuser Co. sr. unsec. unsub. notes 7 3/8s, 2032 (R) 355,000 434,398 Capital goods (0.6%) ADS Waste Holdings, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 355,000 385,175 American Axle & Manufacturing, Inc. company guaranty sr. unsec. notes 7 3/4s, 2019 420,000 480,900 Ardagh Packaging Finance PLC/Ardagh MP Holdings USA, Inc. 144A sr. unsec. notes 7s, 2020 (Ireland) 200,000 201,000 B/E Aerospace, Inc. sr. unsec. unsub. notes 6 7/8s, 2020 75,000 82,125 B/E Aerospace, Inc. sr. unsec. unsub. notes 5 1/4s, 2022 175,000 177,188 Berry Plastics Corp. company guaranty notes 9 1/2s, 2018 145,000 155,513 Berry Plastics Corp. company guaranty unsub. notes 9 3/4s, 2021 285,000 329,888 BOE Merger Corp. 144A sr. unsec. notes 9 1/2s, 2017 (PIK) 250,000 265,625 Boeing Capital Corp. sr. unsec. unsub. notes 4.7s, 2019 105,000 117,858 Bombardier, Inc. 144A sr. notes 6 1/8s, 2023 (Canada) 130,000 129,025 Bombardier, Inc. 144A sr. unsec. notes 7 3/4s, 2020 (Canada) 125,000 141,563 Briggs & Stratton Corp. company guaranty sr. unsec. notes 6 7/8s, 2020 290,000 318,638 Consolidated Container Co., LLC/Consolidated Container Capital, Inc. 144A company guaranty sr. unsec. notes 10 1/8s, 2020 35,000 37,144 Crown Americas, LLC/Crown Americas Capital Corp. IV company guaranty sr. unsec. notes 4 1/2s, 2023 305,000 285,175 Deere & Co. sr. unsec. unsub. notes 2.6s, 2022 235,000 219,741 Delphi Corp. company guaranty sr. unsec. unsub. notes 5s, 2023 727,000 748,810 Exide Technologies sr. notes 8 5/8s, 2018 (In default) (NON) 225,000 160,875 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 3.6s, 2042 150,000 123,357 General Dynamics Corp. company guaranty sr. unsec. unsub. notes 2 1/4s, 2022 100,000 89,866 GrafTech International, Ltd. company guaranty sr. unsec. notes 6 3/8s, 2020 215,000 220,375 Kratos Defense & Security Solutions, Inc. company guaranty sr. notes 10s, 2017 175,000 188,781 Legrand France SA sr. unsec. unsub. debs 8 1/2s, 2025 (France) 665,000 857,802 Manitowoc Co., Inc. (The) company guaranty sr. unsec. notes 5 7/8s, 2022 85,000 85,850 MasTec, Inc. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 360,000 340,200 Pittsburgh Glass Works, LLC 144A company guaranty sr. notes 8s, 2018 235,000 247,338 Polypore International, Inc. company guaranty sr. unsec. notes 7 1/2s, 2017 200,000 211,500 Raytheon Co. sr. unsec. notes 4 7/8s, 2040 65,000 64,708 Rexel SA 144A company guaranty sr. unsec. unsub. notes 6 1/8s, 2019 (France) 200,000 209,000 Reynolds Group Issuer, Inc. Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 7 7/8s, 2019 100,000 110,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. notes 5 3/4s, 2020 130,000 132,600 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9 7/8s, 2019 200,000 221,750 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 9s, 2019 105,000 112,613 Reynolds Group Issuer, Inc./Reynolds Group Issuer, LLC/Reynolds Group Issuer Lu company guaranty sr. unsec. unsub. notes 8 1/4s, 2021 (New Zealand) 200,000 213,500 Staples, Inc. sr. unsec. unsub. notes 2 3/4s, 2018 195,000 197,925 Tenneco, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2018 110,000 117,700 Tenneco, Inc. company guaranty sr. unsub. notes 6 7/8s, 2020 200,000 218,500 Terex Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 55,000 58,850 Terex Corp. company guaranty sr. unsec. unsub. notes 6s, 2021 325,000 335,563 Thermadyne Holdings Corp. company guaranty sr. notes 9s, 2017 263,000 281,410 Titan International, Inc. 144A company guaranty sr. bonds 6 7/8s, 2020 110,000 114,675 TransDigm, Inc. company guaranty sr. unsec. sub. notes 7 1/2s, 2021 55,000 59,125 TransDigm, Inc. company guaranty unsec. sub. notes 7 3/4s, 2018 285,000 305,663 Triumph Group, Inc. company guaranty sr. unsec. notes 4 7/8s, 2021 180,000 174,600 United Technologies Corp. sr. unsec. unsub. notes 4 1/2s, 2042 130,000 126,241 United Technologies Corp. sr. unsec. unsub. notes 3.1s, 2022 265,000 259,112 WESCO Distribution, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 50,000 50,000 Communication services (1.1%) Adelphia Communications Corp. escrow bonds zero %, 2014 200,000 1,400 America Movil SAB de CV company guaranty sr. unsec. unsub. notes 6 1/8s, 2040 (Mexico) 140,000 148,136 America Movil SAB de CV company guaranty unsec. unsub. notes 2 3/8s, 2016 (Mexico) 200,000 204,917 American Tower Corp. sr. unsec. notes 7s, 2017 (R) 210,000 242,045 Cablevision Systems Corp. sr. unsec. unsub. notes 8 5/8s, 2017 525,000 611,625 Cablevision Systems Corp. sr. unsec. unsub. notes 8s, 2020 80,000 89,400 Cablevision Systems Corp. sr. unsec. unsub. notes 7 3/4s, 2018 150,000 167,438 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2021 185,000 190,550 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. notes 5 1/4s, 2022 110,000 102,575 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 150,000 162,375 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 6 5/8s, 2022 165,000 169,950 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsec. unsub. notes 5 1/8s, 2023 85,000 78,838 CCO Holdings, LLC/CCO Holdings Capital Corp. company guaranty sr. unsub. notes 7s, 2019 235,000 247,338 CenturyLink, Inc. sr. unsec. unsub. notes 6 3/4s, 2023 220,000 222,750 CenturyLink, Inc. sr. unsec. unsub. notes 5 5/8s, 2020 50,000 50,875 Comcast Corp. company guaranty sr. unsec. unsub. notes 6.95s, 2037 333,000 409,357 Comcast Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2035 35,000 40,824 Crown Castle International Corp. sr. unsec. notes 7 1/8s, 2019 100,000 107,750 Crown Castle International Corp. sr. unsec. notes 5 1/4s, 2023 170,000 166,600 CSC Holdings, LLC sr. unsec. unsub. notes 6 3/4s, 2021 145,000 156,600 CyrusOne LP/CyrusOne Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 70,000 72,450 Deutsche Telekom International Finance BV company guaranty 8 3/4s, 2030 (Netherlands) 195,000 275,103 Digicel, Ltd. 144A sr. unsec. notes 8 1/4s, 2017 (Jamaica) 225,000 234,000 DISH DBS Corp. company guaranty sr. unsec. notes 7 7/8s, 2019 390,000 446,550 DISH DBS Corp. company guaranty sr. unsec. notes 6 3/4s, 2021 165,000 174,900 Frontier Communications Corp. sr. unsec. unsub. notes 7 5/8s, 2024 60,000 60,000 Hughes Satellite Systems Corp. company guaranty sr. notes 6 1/2s, 2019 290,000 313,925 Hughes Satellite Systems Corp. company guaranty sr. unsec. notes 7 5/8s, 2021 320,000 356,800 Inmarsat Finance PLC 144A company guaranty sr. notes 7 3/8s, 2017 (United Kingdom) 130,000 135,200 Intelsat Jackson Holdings SA company guaranty sr. unsec. bonds 6 5/8s, 2022 (Bermuda) 105,000 108,150 Intelsat Jackson Holdings SA company guaranty sr. unsec. notes 7 1/2s, 2021 (Bermuda) 210,000 231,525 Intelsat Luxembourg SA 144A company guaranty sr. unsec. notes 8 1/8s, 2023 (Luxembourg) 430,000 461,175 Intelsat Luxembourg SA 144A sr. unsec. notes 7 3/4s, 2021 (Luxembourg) 480,000 514,800 Koninklijke (Royal) KPN NV sr. unsec. unsub. bonds 8 3/8s, 2030 (Netherlands) 90,000 114,098 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 9 3/8s, 2019 185,000 206,969 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 5/8s, 2020 185,000 207,200 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 45,000 49,275 Level 3 Financing, Inc. company guaranty sr. unsec. unsub. notes 7s, 2020 210,000 222,600 Level 3 Financing, Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 85,000 85,850 Mediacom, LLC/Mediacom Capital Corp. sr. unsec. unsub. notes 7 1/4s, 2022 125,000 132,500 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 5/8s, 2023 290,000 299,425 MetroPCS Wireless, Inc. 144A company guaranty sr. unsec. unsub. notes 6 1/4s, 2021 250,000 259,375 NII International Telecom Sarl 144A company guaranty sr. unsec. notes 7 7/8s, 2019 (Luxembourg) 250,000 188,750 Orange SA sr. unsec. unsub. notes 4 1/8s, 2021 (France) 132,000 133,639 PAETEC Holding Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 230,000 257,025 Quebecor Media, Inc. sr. unsec. unsub. notes 5 3/4s, 2023 (Canada) 160,000 154,800 Qwest Corp. sr. unsec. notes 6 3/4s, 2021 678,000 739,127 Qwest Corp. sr. unsec. unsub. notes 7 1/4s, 2025 85,000 90,522 Rogers Communications, Inc. company guaranty sr. unsec. bonds 8 3/4s, 2032 (Canada) 225,000 289,762 SBA Telecommunications, Inc. company guaranty sr. unsec. notes 8 1/4s, 2019 13,000 13,943 SBA Telecommunications, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2020 70,000 72,800 SBA Tower Trust 144A notes 2.933s, 2017 610,000 619,389 SES SA 144A company guaranty sr. unsec. notes 3.6s, 2023 (France) 222,000 206,659 Sprint Capital Corp. company guaranty 6 7/8s, 2028 965,000 909,513 Sprint Communications, Inc. sr. unsec. unsub. notes 8 3/8s, 2017 225,000 260,438 Sprint Communications, Inc. sr. unsec. unsub. notes 7s, 2020 125,000 135,625 Sprint Communications, Inc. 144A company guaranty sr. unsec. notes 9s, 2018 485,000 583,213 Sprint Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2023 440,000 473,000 Sprint Corp. 144A company guaranty sr. unsec. notes 7 1/4s, 2021 250,000 268,438 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.836s, 2023 35,000 36,181 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6.633s, 2021 90,000 94,050 T-Mobile USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 25,000 25,500 T-Mobile USA, Inc. 144A sr. unsec. notes 5 1/4s, 2018 85,000 89,463 TCI Communications, Inc. sr. unsec. unsub. notes 7 1/8s, 2028 205,000 252,120 Telefonica Emisiones SAU company guaranty sr. unsec. notes 4.57s, 2023 (Spain) 150,000 147,913 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 7.045s, 2036 (Spain) 120,000 134,001 Telefonica Emisiones SAU company guaranty sr. unsec. unsub. notes 3.192s, 2018 (Spain) 240,000 244,420 Time Warner Cable, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2039 105,000 98,879 Time Warner Entertainment Co. LP company guaranty sr. unsec. bonds 8 3/8s, 2033 688,000 749,564 Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH 144A company guaranty sr. notes 7 1/2s, 2019 (Germany) 150,000 161,716 Verizon Communications, Inc. sr. unsec. unsub. notes 6.4s, 2033 1,120,000 1,295,687 Verizon Communications, Inc. sr. unsec. unsub. notes 4 1/2s, 2020 120,000 128,535 Videotron, Ltd. company guaranty sr. unsec. unsub. notes 5s, 2022 (Canada) 260,000 254,150 WideOpenWest Finance, LLC/WideOpenWest Capital Corp. company guaranty sr. unsec. notes 10 1/4s, 2019 385,000 427,350 Wind Acquisition Finance SA 144A company guaranty sr. notes 7 1/4s, 2018 (Luxembourg) 360,000 378,900 Wind Acquisition Finance SA 144A sr. notes 11 3/4s, 2017 (Luxembourg) 400,000 425,500 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2017 385,000 439,863 Windstream Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2021 160,000 169,600 Windstream Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2023 110,000 102,850 Consumer cyclicals (1.7%) 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. debs. 7 3/4s, 2045 210,000 265,357 21st Century Fox America, Inc. company guaranty sr. unsec. unsub. notes 6.2s, 2034 15,000 16,604 Academy, Ltd./Academy Finance Corp. 144A company guaranty sr. unsec. notes 9 1/4s, 2019 35,000 38,588 AMC Entertainment, Inc. company guaranty sr. sub. notes 9 3/4s, 2020 270,000 308,813 American Media, Inc. 144A notes 13 1/2s, 2018 11,246 12,146 Autonation, Inc. company guaranty sr. unsec. notes 6 3/4s, 2018 90,000 104,175 Autonation, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2020 70,000 75,250 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 8 1/8s, 2016 105,000 117,075 Beazer Homes USA, Inc. company guaranty sr. unsec. notes 7 1/4s, 2023 105,000 105,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 10 5/8s, 2017 121,000 121,000 Bon-Ton Department Stores, Inc. (The) company guaranty notes 8s, 2021 70,000 70,525 Brookfield Residential Properties, Inc. 144A company guaranty sr. unsec. notes 6 1/2s, 2020 (Canada) 265,000 274,938 Brookfield Residential Properties, Inc./Brookfield Residential US Corp. 144A company guaranty sr. unsec. notes 6 1/8s, 2022 (Canada) 125,000 125,763 Building Materials Corp. of America 144A company guaranty sr. unsec. notes 7 1/2s, 2020 240,000 259,200 Building Materials Corp. of America 144A company guaranty sr. notes 7s, 2020 95,000 102,125 Building Materials Corp. of America 144A sr. unsec. notes 6 3/4s, 2021 105,000 113,663 Burlington Coat Factory Warehouse Corp. company guaranty sr. unsec. notes 10s, 2019 205,000 230,881 Caesars Entertainment Operating Co., Inc. company guaranty sr. notes 9s, 2020 520,000 505,700 Caesars Entertainment Operating Co., Inc. sr. notes 11 1/4s, 2017 350,000 356,125 CBS Corp. company guaranty sr. unsec. debs. 7 7/8s, 2030 100,000 124,418 CBS Corp. sr. unsec. unsub. notes 4 1/2s, 2021 210,000 220,387 CCM Merger, Inc. 144A company guaranty sr. unsec. notes 9 1/8s, 2019 175,000 183,313 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 9 1/8s, 2018 45,000 48,825 Cedar Fair LP/Canada's Wonderland Co./Magnum Management Corp. company guaranty sr. unsec. notes 5 1/4s, 2021 120,000 118,500 Ceridian Corp. company guaranty sr. unsec. notes 12 1/4s, 2015 (PIK) 69,000 69,518 Ceridian Corp. sr. unsec. notes 11 1/4s, 2015 130,000 130,975 Chinos Intermediate Holdings A, Inc. 144A sr. unsec. notes 7 3/4s, 2019 (PIK) 215,000 218,763 Choice Hotels International, Inc. company guaranty sr. unsec. unsub. notes 5.7s, 2020 160,000 168,400 Chrysler Group, LLC/CG Co-Issuer, Inc. company guaranty notes 8 1/4s, 2021 175,000 199,063 Churchill Downs, Inc. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 100,000 101,750 Cinemark USA, Inc. company guaranty sr. unsec. notes 4 7/8s, 2023 30,000 28,200 Cinemark USA, Inc. company guaranty sr. unsec. sub. notes 7 3/8s, 2021 125,000 138,125 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2021 275,000 277,750 Clear Channel Communications, Inc. company guaranty sr. notes 9s, 2019 250,000 255,000 Clear Channel Worldwide Holdings, Inc. company guaranty sr. unsec. notes 7 5/8s, 2020 375,000 394,219 CST Brands, Inc. company guaranty sr. unsec. notes 5s, 2023 290,000 279,850 Cumulus Media Holdings, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 190,000 200,450 D.R. Horton, Inc. company guaranty sr. unsec. notes 5 3/4s, 2023 45,000 45,788 DH Services Luxembourg Sarl 144A company guaranty sr. unsec. notes 7 3/4s, 2020 (Luxembourg) 265,000 281,563 Entercom Radio, LLC company guaranty sr. unsec. sub. notes 10 1/2s, 2019 245,000 277,463 Expedia, Inc. company guaranty sr. unsec. unsub. notes 5.95s, 2020 395,000 427,539 FelCor Lodging LP company guaranty sr. notes 10s, 2014 (R) 167,000 176,603 FelCor Lodging LP company guaranty sr. notes 6 3/4s, 2019 (R) 370,000 394,050 FelCor Lodging LP company guaranty sr. notes 5 5/8s, 2023 (R) 60,000 58,500 Ford Motor Co. sr. unsec. unsub. bonds 7.7s, 2097 146,000 157,952 Ford Motor Co. sr. unsec. unsub. notes 7.4s, 2046 210,000 251,076 Ford Motor Credit Co., LLC sr. unsec. notes 8 1/8s, 2020 825,000 1,036,474 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2020 115,000 116,438 Gannett Co., Inc. 144A company guaranty sr. unsec. notes 5 1/8s, 2019 155,000 161,394 Garda World Security Corp. 144A company guaranty sr. unsec. unsub. notes 7 1/4s, 2021 (Canada) 295,000 299,056 General Motors Financial Co., Inc. 144A company guaranty sr. unsec. notes 4 1/4s, 2023 50,000 47,563 General Motors Financial Co., Inc. 144A sr. unsec. notes 3 1/4s, 2018 222,000 222,000 General Motors Financial Co., Inc. 144A sr. unsec. notes 2 3/4s, 2016 318,000 321,975 Gibson Brands, Inc. 144A company guaranty sr. notes 8 7/8s, 2018 165,000 173,663 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 7/8s, 2020 225,000 225,000 GLP Capital LP/GLP Financing II, Inc. 144A company guaranty sr. unsec. notes 4 3/8s, 2018 305,000 311,863 Gray Television, Inc. company guaranty sr. unsec. notes 7 1/2s, 2020 280,000 297,500 Great Canadian Gaming Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 (Canada) CAD 325,000 319,481 Griffey Intermediate, Inc./Griffey Finance Sub LLC 144A sr. unsec. notes 7s, 2020 $205,000 161,950 Grupo Televisa S.A.B. sr. unsec. unsub. notes 6 5/8s, 2025 (Mexico) 460,000 514,865 Hanesbrands, Inc. company guaranty sr. unsec. notes 6 3/8s, 2020 190,000 207,575 Home Depot, Inc. (The) sr. unsec. unsub. notes 5.4s, 2016 170,000 186,471 Host Hotels & Resorts LP company guaranty sr. unsec. unsub. notes Ser. Q, 6 3/4s, 2016 (R) 21,000 21,303 Host Hotels & Resorts LP sr. unsec. unsub. notes 6s, 2021 (R) 89,000 96,905 Host Hotels & Resorts LP sr. unsec. unsub. notes 5 1/4s, 2022 (R) 41,000 42,741 Howard Hughes Corp. (The) 144A sr. unsec. notes 6 7/8s, 2021 220,000 228,250 Hyatt Hotels Corp. sr. unsec. unsub. notes 3 3/8s, 2023 50,000 45,660 Igloo Holdings Corp. 144A sr. unsec. unsub. notes 8 1/4s, 2017 (PIK) 300,000 305,625 Interactive Data Corp. company guaranty sr. unsec. notes 10 1/4s, 2018 195,000 213,769 Isle of Capri Casinos, Inc. company guaranty sr. unsec. notes 5 7/8s, 2021 130,000 127,725 Isle of Capri Casinos, Inc. company guaranty sr. unsec. sub. notes 8 7/8s, 2020 160,000 170,800 Isle of Capri Casinos, Inc. company guaranty sr. unsec. unsub. notes 7 3/4s, 2019 205,000 221,913 Jeld-Wen, Inc. 144A sr. notes 12 1/4s, 2017 280,000 317,800 Jo-Ann Stores Holdings, Inc. 144A sr. unsec. notes 9 3/4s, 2019 (PIK) 95,000 99,394 Johnson Controls, Inc. sr. unsec. notes 5.7s, 2041 35,000 36,307 K Hovnanian Enterprises, Inc. 144A sr. notes 7 1/4s, 2020 140,000 149,100 L Brands, Inc. company guaranty sr. unsec. notes 6 5/8s, 2021 270,000 295,650 L Brands, Inc. sr. unsec. notes 5 5/8s, 2022 105,000 107,363 Lamar Media Corp. company guaranty sr. sub. notes 5 7/8s, 2022 165,000 169,125 Lender Processing Services, Inc. company guaranty sr. unsec. unsub. notes 5 3/4s, 2023 250,000 258,750 Lennar Corp. company guaranty sr. unsec. unsub. notes 4 3/4s, 2022 85,000 78,838 M/I Homes, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 380,000 411,350 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 6.9s, 2029 275,000 312,064 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 5 1/8s, 2042 220,000 210,549 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 4.3s, 2043 178,000 150,223 Macy's Retail Holdings, Inc. company guaranty sr. unsec. notes 3 7/8s, 2022 70,000 69,900 Marriott International, Inc. sr. unsec. unsub. notes 3s, 2019 695,000 697,748 Masonite International Corp., 144A company guaranty sr. notes 8 1/4s, 2021 (Canada) 275,000 302,500 Mattamy Group Corp. 144A sr. unsec. notes 6 1/2s, 2020 (Canada) 175,000 173,250 MGM Resorts International company guaranty sr. unsec. notes 7 5/8s, 2017 215,000 244,563 MGM Resorts International company guaranty sr. unsec. notes 6 7/8s, 2016 95,000 104,500 MGM Resorts International company guaranty sr. unsec. notes 6 3/4s, 2020 150,000 160,500 MGM Resorts International company guaranty sr. unsec. unsub. notes 8 5/8s, 2019 145,000 170,013 MGM Resorts International company guaranty sr. unsec. unsub. notes 7 3/4s, 2022 135,000 150,188 MGM Resorts International company guaranty sr. unsec. unsub. notes 6 5/8s, 2021 50,000 52,688 Michaels FinCo Holdings, LLC/Michaels FinCo, Inc. 144A sr. unsec. notes 7 1/2s, 2018 (PIK) 175,000 181,125 Michaels Stores, Inc. company guaranty notes 11 3/8s, 2016 117,000 119,781 MTR Gaming Group, Inc. company guaranty notes 11 1/2s, 2019 666,616 740,777 Navistar International Corp. sr. notes 8 1/4s, 2021 342,000 353,115 Needle Merger Sub Corp. 144A sr. unsec. notes 8 1/8s, 2019 275,000 287,719 Neiman Marcus Group, LLC (The) company guaranty sr. notes 7 1/8s, 2028 180,000 178,200 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8 3/4s, 2021 (PIK) 165,000 172,838 Neiman Marcus Group, Inc. 144A company guaranty sr. unsec. notes 8s, 2021 120,000 125,400 Nexstar Broadcasting, Inc. company guaranty sr. unsec. unsub. notes 6 7/8s, 2020 110,000 117,700 Nielsen Co. Luxembourg S.a.r.l. (The) 144A company guaranty sr. unsec. notes 5 1/2s, 2021 (Luxembourg) 125,000 127,500 Nielsen Finance, LLC/Nielsen Finance Co. company guaranty sr. unsec. notes 4 1/2s, 2020 95,000 92,388 Nortek, Inc. company guaranty sr. unsec. notes 10s, 2018 280,000 309,050 Nortek, Inc. company guaranty sr. unsec. notes 8 1/2s, 2021 190,000 210,425 O'Reilly Automotive, Inc. company guaranty sr. unsec. unsub. notes 3.85s, 2023 55,000 52,782 Owens Corning company guaranty sr. unsec. notes 9s, 2019 113,000 138,990 Penn National Gaming, Inc. 144A sr. unsec. notes 5 7/8s, 2021 140,000 138,250 Penske Automotive Group, Inc. company guaranty sr. unsec. sub. notes 5 3/4s, 2022 195,000 199,388 PETCO Animal Supplies, Inc. 144A company guaranty sr. notes 9 1/4s, 2018 145,000 155,513 Petco Holdings, Inc. 144A sr. unsec. notes 8 1/2s, 2017 (PIK) 125,000 127,500 Pitney Bowes, Inc. sr. unsec. unsub. notes Ser. MTN, 5 1/4s, 2037 155,000 166,267 Pulte Group, Inc. company guaranty sr. unsec. notes 7 5/8s, 2017 285,000 327,750 Pulte Group, Inc. company guaranty sr. unsec. unsub. notes 7 7/8s, 2032 145,000 148,988 Quiksilver, Inc./QS Wholesale, Inc. company guaranty sr. unsec. notes 10s, 2020 25,000 28,250 Quiksilver, Inc./QS Wholesale, Inc. 144A company guaranty sr. notes 7 7/8s, 2018 25,000 27,125 Realogy Corp. 144A company guaranty sr. notes 7 7/8s, 2019 80,000 87,800 Realogy Corp. 144A company guaranty sr. notes 7 5/8s, 2020 55,000 61,738 Regal Entertainment Group sr. unsec. notes 5 3/4s, 2023 205,000 201,413 Rent-A-Center, Inc./TX company guaranty sr. unsec. notes 4 3/4s, 2021 145,000 135,938 Rivers Pittsburgh Borrower LP/Rivers Pittsburgh Finance Corp. 144A sr. notes 9 1/2s, 2019 180,000 195,975 ROC Finance, LLC/ROC Finance 1 Corp. 144A notes 12 1/8s, 2018 295,000 303,113 Sabre Holdings Corp. sr. unsec. unsub. notes 8.35s, 2016 330,000 367,950 Sabre, Inc. 144A sr. notes 8 1/2s, 2019 220,000 243,100 Schaeffler Finance BV 144A company guaranty sr. notes 8 1/2s, 2019 (Netherlands) 200,000 225,500 Sinclair Television Group, Inc. company guaranty sr. unsec. notes 5 3/8s, 2021 85,000 83,725 Sinclair Television Group, Inc. sr. unsec. notes 6 1/8s, 2022 90,000 90,900 Sinclair Television Group, Inc. 144A company guaranty sr. unsec. notes 6 3/8s, 2021 170,000 175,525 Sirius XM Holdings, Inc. 144A sr. unsec. bonds 5 7/8s, 2020 245,000 250,513 Sirius XM Holdings, Inc. 144A sr. unsec. notes 5 1/4s, 2022 55,000 55,688 Six Flags Entertainment Corp. 144A company guaranty sr. unsec. unsub. notes 5 1/4s, 2021 240,000 234,600 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 5/8s, 2022 10,000 10,625 Spectrum Brands Escrow Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2020 15,000 16,013 Spectrum Brands, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2020 200,000 215,250 Standard Pacific Corp. company guaranty sr. unsec. notes 6 1/4s, 2021 85,000 88,613 SugarHouse HSP Gaming Prop. Mezz LP/SugarHouse HSP Gaming Finance Corp. 144A sr. notes 6 3/8s, 2021 100,000 96,500 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 7 3/4s, 2020 47,000 51,700 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A company guaranty sr. unsec. notes 5 1/4s, 2021 85,000 82,663 Taylor Morrison Communities, Inc./Monarch Communities, Inc. 144A sr. notes 7 3/4s, 2020 245,000 269,500 Time Warner, Inc. company guaranty sr. unsec. notes 3.15s, 2015 30,000 31,080 TJX Cos., Inc. sr. unsec. notes 2 1/2s, 2023 73,000 66,037 Townsquare Radio, LLC/Townsquare Radio, Inc. 144A company guaranty sr. unsec. notes 9s, 2019 130,000 140,725 Travelport, LLC company guaranty sr. unsec. sub. notes 11 7/8s, 2016 50,000 50,750 Travelport, LLC/Travelport Holdings, Inc. 144A company guaranty sr. unsec. unsub. notes 13 7/8s, 2016 (PIK) 192,266 203,802 TRW Automotive, Inc. 144A company guaranty sr. notes 7 1/4s, 2017 100,000 114,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4 1/2s, 2021 60,000 60,750 TRW Automotive, Inc. 144A company guaranty sr. unsec. notes 4.45s, 2023 85,000 83,088 TRW Automotive, Inc. 144A company guaranty sr. unsec. unsub. notes 7s, 2014 330,000 333,300 Univision Communications, Inc. 144A company guaranty sr. unsec. notes 8 1/2s, 2021 275,000 302,500 Wal-Mart Stores, Inc. sr. unsec. unsub. notes 6 1/2s, 2037 540,000 675,502 Walt Disney Co. (The) sr. unsec. notes 2 3/4s, 2021 80,000 77,185 Walt Disney Co. (The) sr. unsec. unsub. notes 4 3/8s, 2041 30,000 28,038 Consumer staples (0.6%) Affinion Group, Inc. company guaranty sr. unsec. notes 7 7/8s, 2018 315,000 283,500 Affinion Investments, LLC 144A company guaranty sr. unsec. sub. notes 13 1/2s, 2018 96,900 96,416 Altria Group, Inc. company guaranty sr. unsec. bonds 4s, 2024 138,000 135,312 Altria Group, Inc. company guaranty sr. unsec. notes 9.7s, 2018 34,000 44,689 Altria Group, Inc. company guaranty sr. unsec. notes 9 1/4s, 2019 5,000 6,587 Altria Group, Inc. company guaranty sr. unsec. unsub. notes 2.85s, 2022 255,000 235,152 Anheuser-Busch InBev Worldwide, Inc. company guaranty unsec. unsub. notes 5 3/8s, 2020 315,000 361,512 Ashtead Capital, Inc. 144A company guaranty sr. notes 6 1/2s, 2022 105,000 111,956 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 80,000 93,400 Avis Budget Car Rental, LLC/Avis Budget Finance, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 90,000 87,188 B&G Foods, Inc. company guaranty sr. unsec. notes 4 5/8s, 2021 125,000 119,688 Bunge Ltd., Finance Corp. company guaranty sr. unsec. unsub. notes 4.1s, 2016 122,000 128,852 Bunge, Ltd. Finance Corp. company guaranty sr. unsec. notes 8 1/2s, 2019 13,000 15,970 Burger King Corp. company guaranty sr. unsec. notes 9 7/8s, 2018 180,000 199,800 Cargill, Inc. 144A sr. unsec. notes 4.1s, 2042 185,000 158,834 Claire's Stores, Inc. company guaranty sr. notes 8 7/8s, 2019 170,000 175,100 Claire's Stores, Inc. 144A company guaranty sr. notes 6 1/8s, 2020 60,000 57,450 Claire's Stores, Inc. 144A sr. notes 9s, 2019 280,000 303,800 Constellation Brands, Inc. company guaranty sr. unsec. notes 4 1/4s, 2023 60,000 55,800 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 7 1/4s, 2016 350,000 397,250 Constellation Brands, Inc. company guaranty sr. unsec. unsub. notes 6s, 2022 110,000 117,425 Corrections Corp. of America company guaranty sr. unsec. notes 4 5/8s, 2023 (R) 60,000 56,550 Corrections Corp. of America company guaranty sr. unsec. notes 4 1/8s, 2020 (R) 50,000 49,000 CVS Pass-Through Trust 144A sr. mortgage notes 4.704s, 2036 175,000 174,659 Dave & Buster's, Inc. company guaranty sr. unsec. unsub. notes 11s, 2018 295,000 323,394 Dean Foods Co. company guaranty sr. unsec. unsub. notes 7s, 2016 290,000 320,450 Delhaize Group company guaranty sr. unsec. notes 4 1/8s, 2019 (Belgium) 52,000 53,458 DineEquity, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 285,000 316,350 Elizabeth Arden, Inc. sr. unsec. unsub. notes 7 3/8s, 2021 240,000 261,600 Erac USA Finance, LLC 144A company guaranty sr. unsec. notes 7s, 2037 145,000 171,596 ESAL GmbH 144A company guaranty sr. unsec. notes 6 1/4s, 2023 (Brazil) 200,000 178,477 Hawk Acquisition Sub, Inc. 144A sr. notes 4 1/4s, 2020 275,000 266,063 Hertz Corp. (The) company guaranty sr. unsec. notes 7 1/2s, 2018 100,000 107,875 Hertz Corp. (The) company guaranty sr. unsec. notes 6 1/4s, 2022 120,000 123,900 Hertz Corp. (The) company guaranty sr. unsec. notes 5 7/8s, 2020 105,000 108,806 JBS USA LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 65,000 67,600 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 8 1/4s, 2020 (Brazil) 85,000 92,225 JBS USA, LLC/JBS USA Finance, Inc. 144A sr. unsec. notes 7 1/4s, 2021 (Brazil) 55,000 57,475 Kerry Group Financial Services 144A company guaranty sr. unsec. notes 3.2s, 2023 (Ireland) 487,000 440,963 Kraft Foods Group, Inc. sr. unsec. unsub. notes 6 1/2s, 2040 180,000 211,048 Kraft Foods Group, Inc. sr. unsec. unsub. notes 5s, 2042 40,000 39,432 Kroger Co. (The) company guaranty sr. unsec. unsub. notes 6.4s, 2017 74,000 84,785 Landry's Holdings II, Inc. 144A sr. unsec. notes 10 1/4s, 2018 130,000 137,963 Landry's, Inc. 144A sr. unsec. notes 9 3/8s, 2020 420,000 457,800 Libbey Glass, Inc. company guaranty sr. notes 6 7/8s, 2020 301,000 325,080 McDonald's Corp. sr. unsec. bonds 6.3s, 2037 56,000 67,695 McDonald's Corp. sr. unsec. notes 5.7s, 2039 174,000 195,458 Molson Coors Brewing Co. company guaranty sr. unsec. unsub. notes 5s, 2042 135,000 132,090 PepsiCo, Inc. sr. unsec. notes 7.9s, 2018 185,000 231,246 Post Holdings, Inc. company guaranty sr. unsec. notes 7 3/8s, 2022 115,000 123,050 Post Holdings, Inc. 144A company guaranty sr. unsec. notes 7 3/8s, 2022 25,000 26,750 Prestige Brands, Inc. 144A sr. unsec. notes 5 3/8s, 2021 180,000 181,350 Revlon Consumer Products Corp. company guaranty sr. unsec. notes 5 3/4s, 2021 280,000 276,150 Rite Aid Corp. company guaranty sr. unsec. unsub. notes 9 1/4s, 2020 210,000 240,975 Rite Aid Corp. company guaranty sr. unsub. notes 8s, 2020 80,000 90,000 SABMiller Holdings, Inc. 144A company guaranty sr. unsec. notes 4.95s, 2042 250,000 248,312 Smithfield Foods, Inc. sr. unsec. unsub. notes 6 5/8s, 2022 185,000 195,638 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 7/8s, 2021 50,000 51,250 Sun Merger Sub, Inc. 144A sr. unsec. notes 5 1/4s, 2018 35,000 36,575 Tyson Foods, Inc. company guaranty sr. unsec. unsub. notes 6.6s, 2016 355,000 396,271 United Rentals North America, Inc. company guaranty sr. unsec. notes 7 5/8s, 2022 160,000 177,800 Wells Enterprises, Inc. 144A sr. notes 6 3/4s, 2020 55,000 55,825 WPP Finance UK company guaranty sr. unsec. notes 8s, 2014 (United Kingdom) 110,000 115,474 Energy (1.4%) Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. notes 5 7/8s, 2021 100,000 106,500 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 6 1/8s, 2022 80,000 85,600 Access Midstream Partners LP/ACMP Finance Corp. company guaranty sr. unsec. unsub. notes 4 7/8s, 2023 335,000 323,275 Alpha Natural Resources, Inc. company guaranty sr. unsec. notes 6 1/4s, 2021 190,000 162,450 Anadarko Finance Co. company guaranty sr. unsec. unsub. notes Ser. B, 7 1/2s, 2031 410,000 498,482 Anadarko Petroleum Corp. sr. notes 5.95s, 2016 93,000 103,785 Anadarko Petroleum Corp. sr. unsec. notes 6.45s, 2036 225,000 252,660 Antero Resources Finance Corp. 144A company guaranty sr. unsec. notes 5 3/8s, 2021 180,000 181,800 Apache Corp. sr. unsec. unsub notes 3 1/4s, 2022 124,000 122,172 Apache Corp. sr. unsec. unsub. notes 5.1s, 2040 15,000 15,164 Athlon Holdings LP/Athlon Finance Corp. 144A company guaranty sr. unsec. notes 7 3/8s, 2021 257,000 269,850 Atwood Oceanics, Inc. sr. unsec. unsub. notes 6 1/2s, 2020 125,000 133,438 Aurora USA Oil & Gas Inc. 144A company guaranty sr. unsec. notes 9 7/8s, 2017 195,000 209,625 BP Capital Markets PLC company guaranty sr. unsec. unsub. notes 3.2s, 2016 (United Kingdom) 430,000 451,636 Calfrac Holdings LP 144A company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 155,000 158,100 Canadian Natural Resources, Ltd. sr. unsec. unsub. notes 5.7s, 2017 (Canada) 300,000 337,145 Carrizo Oil & Gas, Inc. company guaranty sr. unsec. notes 8 5/8s, 2018 390,000 422,175 Chaparral Energy, Inc. company guaranty sr. unsec. notes 9 7/8s, 2020 200,000 226,000 Chaparral Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2021 230,000 249,550 Chesapeake Energy Corp. company guaranty notes 6 1/2s, 2017 95,000 107,113 Chesapeake Energy Corp. company guaranty sr. unsec. bonds 6 1/4s, 2017 EUR 50,000 74,762 Chesapeake Energy Corp. company guaranty sr. unsec. notes 5 3/4s, 2023 $60,000 61,800 Chesapeake Oilfield Operating, LLC/Chesapeake Oilfield Finance, Inc. company guaranty sr. unsec. unsub. notes 6 5/8s, 2019 255,000 267,113 Concho Resources, Inc. company guaranty sr. unsec. notes 6 1/2s, 2022 275,000 297,000 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 135,000 138,713 Concho Resources, Inc. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 110,000 113,575 Connacher Oil and Gas, Ltd. 144A notes 8 1/2s, 2019 (Canada) 105,000 72,188 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8 1/4s, 2020 380,000 411,350 CONSOL Energy, Inc. company guaranty sr. unsec. notes 8s, 2017 310,000 326,663 Continental Resources, Inc. company guaranty sr. unsec. notes 5s, 2022 430,000 446,663 Crosstex Energy LP/Crosstex Energy Finance Corp. company guaranty sr. unsec. notes 8 7/8s, 2018 325,000 341,656 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 8 1/4s, 2020 339,000 373,748 Denbury Resources, Inc. company guaranty sr. unsec. sub. notes 6 3/8s, 2021 50,000 53,125 EXCO Resources, Inc. company guaranty sr. unsec. notes 7 1/2s, 2018 445,000 424,975 Forbes Energy Services, Ltd. company guaranty sr. unsec. notes 9s, 2019 185,000 181,300 Forum Energy Technologies, Inc. 144A sr. unsec. notes 6 1/4s, 2021 225,000 236,250 Gazprom OAO Via Gaz Capital SA 144A sr. unsec. unsub. notes 8.146s, 2018 (Russia) 158,000 186,094 Gazprom OAO Via White Nights Finance BV notes 10 1/2s, 2014 (Russia) 1,000,000 1,021,090 Goodrich Petroleum Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2019 420,000 436,800 Gulfport Energy Corp. company guaranty sr. unsec. unsub. notes 7 3/4s, 2020 290,000 308,850 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 9 3/4s, 2020 65,000 67,763 Halcon Resources Corp. company guaranty sr. unsec. unsub. notes 8 7/8s, 2021 535,000 540,350 Hercules Offshore, Inc. 144A company guaranty sr. notes 7 1/8s, 2017 20,000 21,275 Hercules Offshore, Inc. 144A company guaranty sr. unsec. notes 7 1/2s, 2021 80,000 84,800 Hercules Offshore, Inc. 144A sr. unsec. notes 8 3/4s, 2021 85,000 94,244 Hess Corp. sr. unsec. unsub. notes 7.3s, 2031 80,000 97,702 Hiland Partners LP/Hiland Partners Finance Corp. 144A company guaranty sr. notes 7 1/4s, 2020 190,000 203,775 Kerr-McGee Corp. company guaranty sr. unsec. unsub. notes 7 7/8s, 2031 60,000 75,081 Key Energy Services, Inc. company guaranty unsec. unsub. notes 6 3/4s, 2021 300,000 307,500 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 8 1/8s, 2019 375,000 416,250 Kodiak Oil & Gas Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2022 45,000 44,775 Laredo Petroleum, Inc. company guaranty sr. unsec. unsub. notes 9 1/2s, 2019 355,000 396,713 Linn Energy LLC/Linn Energy Finance Corp. 144A company guaranty sr. unsec. notes 7s, 2019 480,000 484,800 Lone Pine Resources Canada, Ltd. company guaranty sr. unsec. notes 10 3/8s, 2017 (Canada) (In default) (NON) 100,000 30,000 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 1/2s, 2021 (Canada) 175,000 184,188 MEG Energy Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 (Canada) 110,000 110,825 Milagro Oil & Gas, Inc. company guaranty notes 10 1/2s, 2016 (In default) (NON) 275,000 206,250 Newfield Exploration Co. sr. unsec. notes 5 3/4s, 2022 210,000 216,563 Noble Corp. PLC company guaranty sr. unsec. notes 6.05s, 2041 245,000 251,776 Northern Oil and Gas, Inc. company guaranty sr. unsec. notes 8s, 2020 230,000 240,925 Oasis Petroleum, Inc. company guaranty sr. unsec. notes 6 7/8s, 2023 135,000 143,438 Oasis Petroleum, Inc. 144A company guaranty sr. unsec. unsub. notes 6 7/8s, 2022 195,000 206,700 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/2s, 2019 (Cayman Islands) 245,000 265,862 Offshore Group Investment, Ltd. company guaranty sr. notes 7 1/8s, 2023 (Cayman Islands) 180,000 183,600 Peabody Energy Corp. company guaranty sr. unsec. notes 7 3/8s, 2016 190,000 213,750 Peabody Energy Corp. company guaranty sr. unsec. unsub. notes 6s, 2018 190,000 202,350 PetroBakken Energy, Ltd. 144A sr. unsec. notes 8 5/8s, 2020 (Canada) 410,000 414,100 Petrohawk Energy Corp. company guaranty sr. unsec. notes 7 1/4s, 2018 215,000 231,770 Petroleos de Venezuela SA sr. unsec. notes 4.9s, 2014 (Venezuela) 1,920,000 1,766,054 Plains Exploration & Production Co. company guaranty sr. unsec. notes 6 3/4s, 2022 965,000 1,062,971 Range Resources Corp. company guaranty sr. sub. notes 6 3/4s, 2020 115,000 124,488 Range Resources Corp. company guaranty sr. unsec. sub. notes 5s, 2022 95,000 93,338 Rosetta Resources, Inc. company guaranty sr. unsec. notes 9 1/2s, 2018 315,000 337,050 Rosetta Resources, Inc. company guaranty sr. unsec. unsub. notes 5 5/8s, 2021 125,000 124,688 Sabine Pass Liquefaction, LLC 144A sr. notes 6 1/4s, 2022 125,000 124,063 Sabine Pass LNG LP company guaranty sr. notes 7 1/2s, 2016 995,000 1,124,350 Sabine Pass LNG LP company guaranty sr. notes 6 1/2s, 2020 95,000 98,563 Samson Investment Co. 144A sr. unsec. notes 10 1/2s, 2020 515,000 561,350 SandRidge Energy, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2021 95,000 99,513 Seven Generations Energy Ltd. 144A sr. unsec. notes 8 1/4s, 2020 (Canada) 80,000 86,400 Shelf Drilling Holdings Ltd. 144A sr. notes 8 5/8s, 2018 205,000 221,400 Shell International Finance BV company guaranty sr. unsec. notes 3.1s, 2015 (Netherlands) 270,000 280,173 SM Energy Co. sr. unsec. notes 6 5/8s, 2019 125,000 132,813 SM Energy Co. sr. unsec. notes 6 1/2s, 2021 105,000 111,300 SM Energy Co. sr. unsec. unsub. notes 6 1/2s, 2023 40,000 42,000 Statoil ASA company guaranty sr. unsec. notes 5.1s, 2040 (Norway) 110,000 114,167 Tervita Corp. 144A sr. unsec. notes 10 7/8s, 2018 (Canada) 60,000 60,636 Trinidad Drilling, Ltd. 144A sr. unsec. notes 7 7/8s, 2019 (Canada) 55,000 58,438 Unit Corp. company guaranty sr. sub. notes 6 5/8s, 2021 210,000 221,550 Weatherford Bermuda company guaranty sr. unsec. notes 9 7/8s, 2039 (Bermuda) 685,000 958,999 Whiting Petroleum Corp. company guaranty sr. unsec. unsub. notes 5 3/4s, 2021 460,000 480,700 Williams Cos., Inc. (The) notes 7 3/4s, 2031 16,000 17,156 Williams Cos., Inc. (The) sr. unsec. notes 7 7/8s, 2021 43,000 49,584 WPX Energy, Inc. sr. unsec. unsub. notes 6s, 2022 85,000 85,000 WPX Energy, Inc. sr. unsec. unsub. notes 5 1/4s, 2017 320,000 341,600 Financials (2.1%) Abbey National Treasury Services PLC/London bank guaranty sr. unsec. unsub. FRN notes 1.818s, 2014 (United Kingdom) 135,000 135,593 ABN Amro Bank NV 144A sr. unsec. notes 4 1/4s, 2017 (Netherlands) 890,000 954,153 Aflac, Inc. sr. unsec. notes 8 1/2s, 2019 495,000 632,215 Aflac, Inc. sr. unsec. notes 6.9s, 2039 220,000 270,585 Allegion US Holding Co., Inc. 144A company guaranty sr. unsec. notes 5 3/4s, 2021 130,000 135,200 Ally Financial, Inc. company guaranty sr. notes 6 1/4s, 2017 210,000 234,150 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8.3s, 2015 160,000 172,000 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 8s, 2020 145,000 173,819 Ally Financial, Inc. company guaranty sr. unsec. unsub. notes 7 1/2s, 2020 140,000 163,100 Ally Financial, Inc. unsec. sub. notes 8s, 2018 155,000 182,900 American International Group, Inc. jr. sub. FRB bonds 8.175s, 2068 412,000 498,520 American International Group, Inc. sr. unsec. Ser. MTN, 5.85s, 2018 437,000 501,315 Associates Corp. of North America sr. unsec. notes 6.95s, 2018 209,000 248,670 AXA SA 144A jr. unsec. sub. FRN notes 6.463s, perpetual maturity (France) 425,000 432,438 AXA SA 144A jr. unsec. sub. FRN notes 6.379s, perpetual maturity (France) 305,000 298,138 Banco del Estado de Chile 144A sr. unsec. notes 2s, 2017 (Chile) 185,000 182,176 Bank of New York Mellon Corp. (The) sr. unsec. unsub. notes 1.969s, 2017 270,000 272,369 Bank of New York Mellon Corp. (The) 144A sr. unsec. notes Ser. MTN, 2 1/2s, 2016 20,000 20,633 Barclays Bank PLC 144A sub. notes 10.179s, 2021 (United Kingdom) 588,000 777,207 Barclays Bank PLC 144A unsec. sub. notes 6.05s, 2017 (United Kingdom) 100,000 111,798 BBVA International Preferred SAU bank guaranty jr. unsec. sub. FRN notes 5.919s, perpetual maturity (Spain) 525,000 505,313 Bear Stearns Cos., LLC (The) sr. unsec. unsub. notes 5.7s, 2014 640,000 668,493 Berkshire Hathaway Finance Corp. company guaranty sr. unsec. unsub. notes 4.3s, 2043 90,000 80,543 BNP Paribas SA sr. unsec. notes Ser. MTN, 2 3/8s, 2017 (France) 110,000 112,142 BNP Paribas SA 144A jr. unsec. sub. FRN notes 5.186s, perpetual maturity (France) 411,000 419,734 BPCE SA 144A unsec. sub. notes 5.7s, 2023 (France) 450,000 463,617 Camden Property Trust sr. unsec. notes 4 7/8s, 2023 (R) 190,000 198,149 CB Richard Ellis Services, Inc. company guaranty sr. unsec. notes 6 5/8s, 2020 85,000 90,950 CBL & Associates LP company guaranty sr. unsec. unsub. notes 5 1/4s, 2023 (R) 725,000 724,036 CBRE Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2023 100,000 96,125 CIT Group, Inc. sr. unsec. notes 5s, 2023 125,000 120,313 CIT Group, Inc. sr. unsec. notes 5s, 2022 210,000 204,750 CIT Group, Inc. sr. unsec. unsub. notes 5 3/8s, 2020 170,000 180,625 CIT Group, Inc. sr. unsec. unsub. notes 5 1/4s, 2018 155,000 166,238 CIT Group, Inc. 144A company guaranty notes 6 5/8s, 2018 305,000 342,744 CIT Group, Inc. 144A company guaranty notes 5 1/2s, 2019 210,000 225,225 Citigroup, Inc. sr. unsec. notes 8 1/2s, 2019 11,000 14,097 Commerzbank AG 144A unsec. sub. notes 8 1/8s, 2023 (Germany) 815,000 898,538 Community Choice Financial, Inc. company guaranty sr. notes 10 3/4s, 2019 250,000 209,375 Credit Suisse Group AG 144A jr. unsec. sub. FRN. notes 7 1/2s, 2049 (Switzerland) 490,000 518,175 DDR Corp. sr. unsec. unsub. notes 7 7/8s, 2020 (R) 150,000 185,307 Duke Realty LP company guaranty sr. unsec. notes 6 3/4s, 2020 (R) 110,000 127,072 E*Trade Financial Corp. sr. unsec. unsub. notes 6 3/8s, 2019 385,000 413,394 EPR Properties unsec. notes 5 1/4s, 2023 (R) 380,000 371,487 Fifth Third Bancorp jr. unsec. sub. FRB bonds 5.1s, 2049 156,000 138,060 Five Corners Funding Trust 144A unsec. bonds 4.419s, 2023 230,000 227,158 General Electric Capital Corp. sr. unsec. notes 6 3/4s, 2032 440,000 544,854 General Electric Capital Corp. sr. unsec. notes Ser. GMTN, 3.1s, 2023 50,000 47,438 General Electric Capital Corp. unsec. sub. notes 5.3s, 2021 330,000 369,145 Genworth Holdings, Inc. sr. unsec. unsub. notes 7.7s, 2020 325,000 386,944 Goldman Sachs Group, Inc. (The) sr. notes 7 1/2s, 2019 335,000 407,373 Goldman Sachs Group, Inc. (The) sub. notes 6 3/4s, 2037 122,000 135,059 Hartford Financial Services Group, Inc. (The) sr. unsec. unsub. notes 5 1/8s, 2022 100,000 108,913 HBOS PLC 144A unsec. sub. bonds 6s, 2033 (United Kingdom) 250,000 240,968 HCP, Inc. sr. unsec. unsub. notes 3.15s, 2022 (R) 195,000 177,936 Health Care REIT, Inc. sr. unsec. unsub. notes 3 3/4s, 2023 (R) 390,000 367,997 Hockey Merger Sub 2, Inc. 144A sr. unsec. notes 7 7/8s, 2021 255,000 262,013 HSBC Finance Corp. sr. unsec. sub. notes 6.676s, 2021 408,000 468,807 HSBC USA Capital Trust I 144A jr. bank guaranty unsec. notes 7.808s, 2026 180,000 182,250 Icahn Enterprises LP/Icahn Enterprises Finance Corp. company guaranty sr. unsec. notes 8s, 2018 245,000 254,800 Icahn Enterprises LP/Icahn Enterprises Finance Corp. 144A company guaranty sr. unsec. notes 6s, 2020 150,000 154,500 ING Bank NV 144A unsec. sub. notes 5.8s, 2023 (Netherlands) 1,960,000 2,032,644 International Lease Finance Corp. sr. unsec. notes 6 1/4s, 2019 65,000 70,363 International Lease Finance Corp. sr. unsec. unsub. notes 5 7/8s, 2022 210,000 210,000 International Lease Finance Corp. sr. unsec. unsub. notes 4 7/8s, 2015 300,000 310,500 International Lease Finance Corp. sr. unsec. unsub. notes 4 5/8s, 2021 85,000 81,388 iStar Financial, Inc. sr. unsec. notes 7 1/8s, 2018 (R) 140,000 155,050 JPMorgan Chase & Co. jr. unsec. sub. FRN notes 7.9s, perpetual maturity 363,000 400,208 Leucadia National Corp. sr. unsec. bonds 5 1/2s, 2023 725,000 724,577 Liberty Mutual Group, Inc. 144A company guaranty jr. unsec. sub. bonds 7.8s, 2037 700,000 752,500 Lloyds Bank PLC company guaranty sr. unsec. sub. notes Ser. MTN, 6 1/2s, 2020 (United Kingdom) 230,000 261,450 Macquarie Bank, Ltd. 144A sr. unsec. notes 3.45s, 2015 (Australia) 90,000 92,965 Metropolitan Life Global Funding I 144A notes 3.65s, 2018 1,175,000 1,236,671 Metropolitan Life Global Funding I 144A notes 3s, 2023 155,000 144,412 Mid-America Apartments LP sr. unsec. notes 4.3s, 2023 (R) 385,000 375,499 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. notes 6 7/8s, 2021 (R) 115,000 123,050 MPT Operating Partnership LP/MPT Finance Corp. company guaranty sr. unsec. unsub. notes 6 3/8s, 2022 (R) 260,000 269,100 National Money Mart Co. company guaranty sr. unsec. unsub. notes 10 3/8s, 2016 (Canada) 85,000 86,275 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 9 5/8s, 2019 60,000 67,500 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. unsub. notes 6 1/2s, 2021 105,000 100,013 Nationstar Mortgage, LLC/Nationstar Capital Corp. company guaranty sr. unsec. notes 6 1/2s, 2018 85,000 86,381 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 7/8s, 2022 155,000 159,650 Neuberger Berman Group LLC/Neuberger Berman Finance Corp. 144A sr. notes 5 5/8s, 2020 100,000 105,000 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/2s, 2020 165,000 165,413 Nuveen Investments, Inc. 144A sr. unsec. notes 9 1/8s, 2017 125,000 125,000 PHH Corp. sr. unsec. unsub. notes 7 3/8s, 2019 160,000 170,800 Primerica, Inc. sr. unsec. unsub. notes 4 3/4s, 2022 234,000 240,340 Progressive Corp. (The) jr. unsec. sub. FRN notes 6.7s, 2037 190,000 205,200 Provident Funding Associates LP/PFG Finance Corp. 144A company guaranty sr. unsec. notes 6 3/4s, 2021 250,000 248,125 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 140,000 152,600 Prudential Financial, Inc. jr. unsec. sub. FRN notes 8 7/8s, 2038 140,000 170,450 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5 5/8s, 2043 388,000 381,695 Prudential Financial, Inc. jr. unsec. sub. FRN notes 5.2s, 2044 144,000 138,960 Prudential Holdings, LLC 144A sr. notes Ser. B, 7.245s, 2023 150,000 176,545 Rayonier, Inc. company guaranty sr. unsec. unsub. notes 3 3/4s, 2022 (R) 170,000 160,113 Realty Income Corp. sr. unsec. notes 4.65s, 2023 (R) 75,000 75,483 Royal Bank of Scotland Group PLC unsec. sub. notes 6.1s, 2023 (United Kingdom) 682,000 696,376 Royal Bank of Scotland Group PLC unsec. sub. notes 6s, 2023 (United Kingdom) 208,000 209,481 Royal Bank of Scotland Group PLC unsec. sub. notes 4.7s, 2018 (United Kingdom) 515,000 523,218 Russian Agricultural Bank OJSC Via RSHB Capital SA 144A notes 7 1/8s, 2014 (Russia) 120,000 120,044 Santander Holdings USA, Inc. sr. unsec. unsub. notes 4 5/8s, 2016 63,000 67,077 Santander Issuances SAU 144A bank guaranty unsec. sub. notes 5.911s, 2016 (Spain) 500,000 517,800 Sberbank of Russia Via SB Capital SA 144A sr. notes 6 1/8s, 2022 (Russia) 220,000 231,909 Sberbank of Russia Via SB Capital SA 144A sr. notes 4.95s, 2017 (Russia) 320,000 339,200 Simon Property Group LP sr. unsec. unsub. notes 5 1/4s, 2016 (R) 100,000 110,686 SLM Corp. sr. unsec. unsub. notes Ser. MTN, 8.45s, 2018 140,000 163,100 Societe Generale SA 144A jr. unsec. sub. FRB bonds 7 7/8s, perpetual maturity (France) 350,000 352,625 Springleaf Finance Corp. sr. unsec. unsub. notes 7 3/4s, 2021 50,000 54,000 Springleaf Finance Corp. sr. unsec. unsub. notes 6s, 2020 105,000 105,000 Standard Chartered PLC 144A unsec. sub. notes 3.95s, 2023 (United Kingdom) 250,000 231,881 Swiss Re Treasury US Corp. 144A company guaranty sr. unsec. notes 4 1/4s, 2042 255,000 219,132 TMX Finance, LLC/TitleMax Finance Corp. 144A sr. notes 8 1/2s, 2018 100,000 106,000 Travelers Property Casuality Corp. sr. unsec. unsub. bonds 7 3/4s, 2026 110,000 140,245 Vnesheconombank Via VEB Finance PLC 144A sr. unsec. unsub. notes 6.8s, 2025 (Russia) 2,000,000 2,090,000 VTB Bank OJSC Via VTB Capital SA 144A sr. unsec. notes 6 7/8s, 2018 (Russia) 1,976,000 2,156,211 Wachovia Corp. sr. unsec. notes 5 3/4s, 2017 95,000 108,366 Walter Investment Management Corp. 144A company guaranty sr. unsec. notes 7 7/8s, 2021 175,000 177,188 Westpac Banking Corp. sr. unsec. bonds 3s, 2015 (Australia) 45,000 46,929 Westpac Banking Corp. sr. unsec. notes 4 7/8s, 2019 (Australia) 220,000 243,209 ZFS Finance USA Trust V 144A FRB bonds 6 1/2s, 2037 290,000 308,488 Health care (0.7%) AbbVie, Inc. sr. unsec. unsub. notes 2.9s, 2022 240,000 224,847 Acadia Healthcare Co., Inc. 144A company guaranty sr. unsec. notes 6 1/8s, 2021 220,000 225,500 Actavis PLC sr. unsec. notes 4 5/8s, 2042 95,000 86,827 Actavis PLC sr. unsec. notes 3 1/4s, 2022 80,000 74,789 Actavis PLC sr. unsec. notes 1 7/8s, 2017 20,000 19,891 Amgen, Inc. sr. unsec. notes 3.45s, 2020 345,000 350,895 AmSurg Corp. company guaranty sr. unsec. unsub. notes 5 5/8s, 2020 220,000 228,800 AstraZeneca PLC sr. unsec. unsub. notes 6.45s, 2037 (United Kingdom) 270,000 322,077 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. company guaranty sr. unsec. notes 7 3/4s, 2019 215,000 231,125 Aviv Healthcare Properties LP/Aviv Healthcare Capital Corp. 144A company guaranty sr. unsec. notes 6s, 2021 215,000 218,763 Biomet, Inc. company guaranty sr. unsec. sub. notes 6 1/2s, 2020 170,000 175,100 Biomet, Inc. company guaranty sr. unsec. unsub. notes 6 1/2s, 2020 275,000 288,750 Capella Healthcare, Inc. company guaranty sr. unsec. notes 9 1/4s, 2017 295,000 314,175 Capsugel FinanceCo SCA 144A company guaranty sr. unsec. notes 9 7/8s, 2019 EUR 250,000 383,473 Capsugel SA 144A sr. unsec. notes 7s, 2019 (Luxembourg) (PIK) $200,000 203,750 CHS/Community Health Systems, Inc. company guaranty sr. notes 5 1/8s, 2018 195,000 201,825 CHS/Community Health Systems, Inc. company guaranty sr. unsec. unsub. notes 8s, 2019 85,000 92,225 CIGNA Corp. sr. unsec. unsub. notes 4 1/2s, 2021 235,000 249,743 ConvaTec Healthcare D Sarl 144A sr. notes 7 3/8s, 2017 (Luxembourg) EUR 105,000 152,822 ConvaTec Healthcare E SA 144A sr. unsec. notes 10 1/2s, 2018 (Luxembourg) $200,000 225,250 Endo Finance Co. 144A company guaranty sr. unsec. notes 5 3/4s, 2022 100,000 100,875 Envision Healthcare Corp. company guaranty sr. unsec. notes 8 1/8s, 2019 143,000 154,976 Fresenius Medical Care US Finance II, Inc. 144A company guaranty sr. unsec. notes 5 5/8s, 2019 205,000 221,400 HCA, Inc. sr. notes 6 1/2s, 2020 795,000 873,506 HCA, Inc. sr. unsec. notes 7 1/2s, 2022 70,000 77,000 Health Net, Inc. sr. unsec. bonds 6 3/8s, 2017 400,000 431,000 Healthcare Technology Intermediate, Inc. 144A sr. unsec. notes 7 3/8s, 2018 (PIK) 130,000 134,875 IASIS Healthcare, LLC/IASIS Capital Corp. company guaranty sr. unsec. notes 8 3/8s, 2019 165,000 174,900 IMS Health, Inc. 144A sr. unsec. notes 6s, 2020 105,000 111,563 Jaguar Holding Co. I 144A sr. unsec. notes 9 3/8s, 2017 (PIK) 105,000 111,038 Jaguar Holding Co.II/Jaguar Merger Sub, Inc. 144A sr. unsec. notes 9 1/2s, 2019 170,000 191,250 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty notes 10 1/2s, 2018 480,000 552,000 Kinetic Concepts, Inc./KCI USA, Inc. company guaranty sr. unsec. notes 12 1/2s, 2019 130,000 146,575 MPH Intermediate Holding Co. 2 144A sr. unsec. notes 8 3/8s, 2018 (PIK) 120,000 124,650 Multiplan, Inc. 144A company guaranty sr. notes 9 7/8s, 2018 210,000 231,000 Mylan, Inc./PA 144A sr. unsec. notes 2.6s, 2018 25,000 25,046 Omega Healthcare Investors, Inc. company guaranty sr. unsec. notes 6 3/4s, 2022 (R) 155,000 168,369 Par Pharmaceutical Cos., Inc. company guaranty sr. unsec. unsub. notes 7 3/8s, 2020 305,000 315,294 Quest Diagnostics, Inc. company guaranty sr. unsec. notes 6.95s, 2037 45,000 49,653 Salix Pharmaceuticals, Ltd. 144A company guaranty sr. unsec. notes 6s, 2021 75,000 76,875 Service Corp. International/US sr. notes 7s, 2019 115,000 123,050 Service Corp. International/US sr. unsec. unsub. notes 6 3/4s, 2016 625,000 681,250 Service Corp. International/US 144A sr. unsec. notes 5 3/8s, 2022 95,000 96,188 Stewart Enterprises, Inc. company guaranty sr. unsec. notes 6 1/2s, 2019 200,000 212,000 Teleflex, Inc. company guaranty sr. unsec. sub. notes 6 7/8s, 2019 200,000 210,000 Tenet Healthcare Corp. company guaranty sr. bonds 4 1/2s, 2021 105,000 99,488 Tenet Healthcare Corp. company guaranty sr. bonds 4 3/8s, 2021 190,000 178,600 Tenet Healthcare Corp. company guaranty sr. notes 6 1/4s, 2018 300,000 333,000 Tenet Healthcare Corp. 144A sr. notes 6s, 2020 120,000 125,250 Teva Pharmaceutical Finance II BV/Teva Pharmaceutical Finance III LLC company guaranty sr. unsec. unsub. notes 3s, 2015 (Curacao) 135,000 139,313 United Surgical Partners International, Inc. company guaranty sr. unsec. unsub. notes 9s, 2020 170,000 190,400 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4.7s, 2021 310,000 336,149 UnitedHealth Group, Inc. sr. unsec. unsub. notes 4 5/8s, 2041 55,000 51,640 UnitedHealth Group, Inc. sr. unsec. unsub. notes 3.95s, 2042 245,000 208,782 UnitedHealth Group, Inc. sr. unsec. unsub. notes 2 3/4s, 2023 245,000 223,466 Valeant Pharmaceuticals International 144A company guaranty sr. notes 7s, 2020 45,000 48,488 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 7/8s, 2018 105,000 112,350 Valeant Pharmaceuticals International 144A company guaranty sr. unsec. notes 6 3/8s, 2020 40,000 42,150 Valeant Pharmaceuticals International 144A sr. notes 6 3/4s, 2017 45,000 47,925 Valeant Pharmaceuticals International 144A sr. unsec. notes 6 3/4s, 2018 250,000 274,688 WellCare Health Plans, Inc. sr. unsec. notes 5 3/4s, 2020 180,000 184,050 Technology (0.4%) ACI Worldwide, Inc. 144A company guaranty sr. unsec. unsub. notes 6 3/8s, 2020 150,000 156,750 Alcatel-Lucent USA, Inc. sr. unsec. unsub. notes 6.45s, 2029 195,000 172,575 Apple, Inc. sr. unsec. unsub. notes 3.85s, 2043 125,000 104,942 Avaya, Inc. 144A company guaranty notes 10 1/2s, 2021 130,000 124,150 Avaya, Inc. 144A company guaranty sr. notes 7s, 2019 435,000 426,300 Cisco Systems, Inc. company guaranty sr. unsec. unsub. notes 3.15s, 2017 395,000 417,985 Epicor Software Corp. company guaranty sr. unsec. notes 8 5/8s, 2019 205,000 222,425 Fidelity National Information Services, Inc. company guaranty sr. unsec. unsub. notes 5s, 2022 105,000 107,231 First Data Corp. company guaranty sr. unsec. notes 12 5/8s, 2021 290,000 340,388 First Data Corp. 144A company guaranty notes 8 1/4s, 2021 555,000 590,381 First Data Corp. 144A company guaranty sr. notes 7 3/8s, 2019 140,000 149,450 First Data Corp. 144A company guaranty sr. unsec. notes 11 1/4s, 2021 165,000 182,119 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 310,000 327,050 First Data Corp. 144A company guaranty sr. unsec. sub. notes 11 3/4s, 2021 (FWC) 60,000 63,300 Freescale Semiconductor, Inc. company guaranty sr. unsec. notes 10 3/4s, 2020 136,000 154,360 Freescale Semiconductor, Inc. 144A sr. notes 6s, 2022 240,000 242,700 Hewlett-Packard Co. sr. unsec. notes 6 1/8s, 2014 95,000 95,805 Hewlett-Packard Co. sr. unsec. notes 5 1/2s, 2018 135,000 150,137 Honeywell International, Inc. sr. unsec. unsub. notes 5 3/8s, 2041 155,000 170,064 Honeywell International, Inc. sr. unsec. unsub. notes 4 1/4s, 2021 120,000 128,822 IBM Corp. sr. unsec. unsub. notes 1 7/8s, 2022 390,000 341,674 Infor US, Inc. company guaranty sr. unsec. notes 9 3/8s, 2019 130,000 146,250 Infor US, Inc. company guaranty sr. unsec. unsub. notes 11 1/2s, 2018 110,000 126,775 Iron Mountain, Inc. company guaranty sr. sub. notes 7 3/4s, 2019 105,000 117,075 Iron Mountain, Inc. company guaranty sr. unsec. unsub. notes 6s, 2023 210,000 215,250 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 133,000 129,841 Microsoft Corp. sr. unsec. unsub. notes 5.3s, 2041 60,000 64,567 Microsoft Corp. sr. unsec. unsub. notes 4.2s, 2019 250,000 276,324 Oracle Corp. sr. unsec. unsub. notes 2 1/2s, 2022 355,000 326,697 SoftBank Corp. 144A sr. unsec. notes 4 1/2s, 2020 (Japan) 510,000 497,250 SunGard Data Systems, Inc. company guaranty sr. unsec. sub. notes 6 5/8s, 2019 145,000 152,250 SunGard Data Systems, Inc. 144A sr. unsec. notes 7 5/8s, 2020 215,000 234,350 Syniverse Holdings, Inc. company guaranty sr. unsec. notes 9 1/8s, 2019 275,000 300,438 Xerox Corp. sr. unsec. notes 6 3/4s, 2039 72,000 78,605 Xerox Corp. sr. unsec. unsub. notes 5 5/8s, 2019 60,000 66,764 Transportation (0.1%) Aguila 3 SA 144A company guaranty sr. notes 7 7/8s, 2018 (Luxembourg) 340,000 360,400 Air Medical Group Holdings, Inc. company guaranty sr. notes 9 1/4s, 2018 261,000 282,533 Burlington Northern Santa Fe, LLC sr. unsec. notes 5.4s, 2041 105,000 109,540 Burlington Northern Santa Fe, LLC sr. unsec. unsub. notes 5 3/4s, 2040 95,000 104,398 CSX Corp. sr. unsec. unsub. notes 4.1s, 2044 240,000 203,376 Delta Air Lines, Inc. sr. notes Ser. A, 7 3/4s, 2019 149,201 171,581 FedEx Corp. company guaranty sr. unsec. unsub. notes 2 5/8s, 2022 45,000 40,836 Kansas City Southern de Mexico SA de CV sr. unsec. unsub. notes 2.35s, 2020 (Mexico) 53,000 49,332 Kansas City Southern Railway Co. (The) 144A sr. unsec. notes 4.3s, 2043 97,000 84,605 Swift Services Holdings, Inc. company guaranty sr. notes 10s, 2018 355,000 394,938 United Continental Holdings, Inc. company guaranty sr. unsec. notes 6s, 2020 140,000 139,825 Watco Cos., LLC/Watco Finance Corp. 144A company guaranty sr. unsec. notes 6 3/8s, 2023 180,000 178,200 Utilities and power (0.7%) AES Corp. (VA) sr. unsec. unsub. notes 8s, 2017 725,000 851,875 AES Corp. (VA) sr. unsec. unsub. notes 7 3/8s, 2021 325,000 366,438 AES Corp. (VA) sr. unsec. unsub. notes 4 7/8s, 2023 85,000 79,688 Arizona Public Services Co. sr. unsec. notes 4 1/2s, 2042 35,000 33,514 Atmos Energy Corp. sr. unsec. sub. notes 8 1/2s, 2019 20,000 25,542 Calpine Corp. 144A company guaranty sr. notes 7 7/8s, 2020 371,000 406,245 Calpine Corp. 144A company guaranty sr. notes 6s, 2022 60,000 61,350 Calpine Corp. 144A company guaranty sr. notes 5 7/8s, 2024 50,000 49,000 Colorado Interstate Gas Co., LLC sr. unsec. debs. 6.85s, 2037 30,000 32,412 Consolidated Edison Co. of New York sr. unsec. unsub. notes 4.2s, 2042 130,000 119,042 DPL, Inc. sr. unsec. notes 6 1/2s, 2016 345,000 373,463 Duke Energy Corp. sr. unsec. unsub. notes 2.15s, 2016 265,000 272,017 Dynegy Holdings, LLC escrow bonds 7 3/4s, 2019 410,000 513 El Paso Corp. sr. unsec. notes 7s, 2017 670,000 757,527 El Paso, LLC sr. notes Ser. GMTN, 7 3/4s, 2032 225,000 228,387 Electricite de France (EDF) 144A sr. unsec. notes 6.95s, 2039 (France) 115,000 140,506 Electricite de France (EDF) 144A sr. unsec. notes 6 1/2s, 2019 (France) 165,000 195,080 Electricite de France (EDF) 144A unsec. sub. FRN notes 5 1/4s, perpetual maturity (France) 1,235,000 1,228,825 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. sr. notes 10s, 2020 249,000 264,563 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A notes 12 1/4s, 2022 265,000 311,375 Energy Future Intermediate Holding Co., LLC/EFIH Finance, Inc. 144A sr. notes 10s, 2020 348,000 368,880 Energy Transfer Equity LP company guaranty sr. unsec. notes 7 1/2s, 2020 150,000 168,375 Energy Transfer Partners LP sr. unsec. unsub. notes 6 1/2s, 2042 85,000 91,399 Energy Transfer Partners LP sr. unsec. unsub. notes 5.2s, 2022 75,000 78,746 Enterprise Products Operating, LLC company guaranty sr. unsec. unsub. notes 4.85s, 2042 230,000 216,606 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. notes 6 7/8s, 2019 150,000 161,438 EP Energy, LLC/Everest Acquisition Finance, Inc. company guaranty sr. unsec. notes 7 3/4s, 2022 60,000 67,200 EP Energy/EP Energy Finance, Inc. sr. unsec. notes 9 3/8s, 2020 375,000 432,656 EPE Holdings, LLC/EP Energy Bond Co., Inc. 144A sr. unsec. notes 8 1/8s, 2017 (PIK) 141,592 147,256 FirstEnergy Corp. sr. unsec. unsub. notes 4 1/4s, 2023 791,000 737,333 FirstEnergy Corp. sr. unsec. unsub. notes 2 3/4s, 2018 118,000 115,943 GenOn Energy, Inc. sr. unsec. notes 9 7/8s, 2020 275,000 305,250 GenOn Energy, Inc. sr. unsec. notes 9 1/2s, 2018 65,000 73,613 Kinder Morgan Energy Partners LP sr. unsec. notes 6.85s, 2020 195,000 231,793 Kinder Morgan, Inc./DE 144A sr. notes 5s, 2021 479,000 469,420 MidAmerican Energy Holdings Co. bonds 6 1/8s, 2036 7,000 7,952 MidAmerican Funding, LLC sr. bonds 6.927s, 2029 235,000 283,415 Narragansett Electric Co. (The) 144A sr. unsec. notes 4.17s, 2042 425,000 371,638 Nevada Power Co. mtge. notes 7 1/8s, 2019 115,000 139,887 NiSource Finance Corp. company guaranty sr. unsec. notes 6 1/8s, 2022 75,000 83,157 NRG Energy, Inc. company guaranty sr. unsec. notes 7 7/8s, 2021 735,000 814,013 NSTAR Electric Co. sr. unsec. unsub. notes 2 3/8s, 2022 (Canada) 205,000 186,159 Oncor Electric Delivery Co., LLC sr. notes 4.1s, 2022 80,000 80,361 Pacific Gas & Electric Co. sr. unsec. notes 6.05s, 2034 112,000 128,295 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 4.2s, 2022 425,000 424,818 PPL Capital Funding, Inc. company guaranty sr. unsec. unsub. notes 3.4s, 2023 15,000 13,957 PSEG Power, LLC company guaranty sr. unsec. notes 5.32s, 2016 144,000 158,440 Public Service Electric & Gas Co. sr. notes Ser. MTN, 5 1/2s, 2040 75,000 83,792 Puget Sound Energy, Inc. jr. sub. FRN notes Ser. A, 6.974s, 2067 240,000 245,700 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 5 1/2s, 2023 155,000 151,125 Regency Energy Partners LP/Regency Energy Finance Corp. company guaranty sr. unsec. unsub. notes 4 1/2s, 2023 190,000 172,900 Teco Finance, Inc. company guaranty sr. unsec. unsub. notes 6 3/4s, 2015 10,000 10,567 Texas Competitive/Texas Competitive Electric Holdings Co., LLC 144A company guaranty sr. notes 11 1/2s, 2020 130,000 95,550 Toledo Edison Co. (The) sr. mtge. bonds 7 1/4s, 2020 20,000 23,840 Union Electric Co. sr. notes 6.4s, 2017 140,000 160,505 Total corporate bonds and notes (cost $173,818,240) U.S. GOVERNMENT AND AGENCY MORTGAGE OBLIGATIONS (4.7%) (a) Principal amount Value U.S. Government Guaranteed Mortgage Obligations (0.7%) Government National Mortgage Association Pass-Through Certificates 3s, TBA, January 1, 2044 $12,000,000 $11,591,250 U.S. Government Agency Mortgage Obligations (4.0%) Federal National Mortgage Association Pass-Through Certificates 6s, October 1, 2016 173,626 180,665 6s, TBA, January 1, 2044 18,000,000 19,985,607 4 1/2s, with due dates from February 1, 2039 to April 1, 2039 175,959 186,633 4s, TBA, January 1, 2044 34,000,000 35,035,939 3 1/2s, TBA, January 1, 2044 1,000,000 994,219 3 1/2s, TBA, January 1, 2029 13,000,000 13,596,172 3s, TBA, January 1, 2044 2,000,000 1,900,625 Total U.S. government and agency mortgage obligations (cost $83,777,116) U.S. TREASURY OBLIGATIONS (—%) (a) Principal amount Value U.S. Treasury Notes 3/8s, November 15, 2015 (i) $125,000 $125,145 3/8s, November 15, 2016 (i) 115,000 115,067 1s, May 31, 2018 (i) 115,000 112,594 Total U.S. treasury obligations (cost $352,806) MORTGAGE-BACKED SECURITIES (2.7%) (a) Principal amount Value Agency collateralized mortgage obligations (0.5%) Federal Home Loan Mortgage Corp. IFB Ser. 3182, Class SP, 27.934s, 2032 $103,909 $159,035 IFB Ser. 3072, Class SM, 23.186s, 2035 134,684 191,143 IFB Ser. 3072, Class SB, 23.039s, 2035 120,491 169,792 IFB Ser. 3249, Class PS, 21.725s, 2036 94,481 127,745 IFB Ser. 3065, Class DC, 19.36s, 2035 91,436 128,588 IFB Ser. 2990, Class LB, 16.52s, 2034 140,206 183,291 IFB Ser. 3708, Class SQ, IO, 6.383s, 2040 745,523 140,755 IFB Ser. 3964, Class SA, IO, 5.833s, 2041 1,298,983 200,381 IFB Ser. 310, Class S4, IO, 5.783s, 2043 814,387 197,163 IFB Ser. 311, Class S1, IO, 5.783s, 2043 3,644,414 774,449 IFB Ser. 308, Class S1, IO, 5.783s, 2043 1,019,165 238,454 Ser. 3747, Class HI, IO, 4 1/2s, 2037 161,920 18,540 Ser. T-56, Class A, IO, 0.524s, 2043 114,776 1,968 Ser. T-56, Class 1, IO, zero %, 2043 119,960 9 Ser. T-56, Class 2, IO, zero %, 2043 113,999 356 Ser. T-56, Class 3, IO, zero %, 2043 94,218 7 Ser. 1208, Class F, PO, zero %, 2022 1,712 1,590 FRB Ser. 3326, Class WF, zero %, 2035 2,901 2,480 Federal National Mortgage Association IFB Ser. 06-62, Class PS, 38.912s, 2036 50,436 93,907 IFB Ser. 06-8, Class HP, 23.963s, 2036 71,350 108,420 IFB Ser. 07-53, Class SP, 23.596s, 2037 117,196 170,798 IFB Ser. 05-75, Class GS, 19.756s, 2035 109,799 145,323 IFB Ser. 13-102, Class SH, IO, 5.735s, 2043 3,138,804 663,543 Ser. 418, Class C15, IO, 3 1/2s, 2043 1,813,372 420,901 Ser. 03-W10, Class 1, IO, 1.128s, 2043 152,089 4,842 Ser. 01-50, Class B1, IO, 0.409s, 2041 1,137,161 15,281 Ser. 02-W8, Class 1, IO, 0.321s, 2042 635,569 7,547 Ser. 01-79, Class BI, IO, 0.313s, 2045 428,598 4,186 Ser. 03-34, Class P1, PO, zero %, 2043 20,631 17,949 Government National Mortgage Association Ser. 10-9, Class XD, IO, 6.433s, 2040 2,457,907 441,366 IFB Ser. 10-85, Class SE, IO, 6.383s, 2040 1,585,217 286,798 IFB Ser. 10-56, Class SC, IO, 6.333s, 2040 1,475,117 263,102 IFB Ser. 10-20, Class SE, IO, 6.083s, 2040 1,659,408 285,086 IFB Ser. 10-120, Class SB, IO, 6.033s, 2035 85,446 8,002 IFB Ser. 13-129, Class CS, IO, 5.983s, 2042 2,746,598 444,976 IFB Ser. 10-20, Class SC, IO, 5.983s, 2040 47,836 8,305 IFB Ser. 10-37, Class SG, IO, 5.533s, 2040 152,319 24,115 IFB Ser. 10-42, Class ES, IO, 5.513s, 2040 4,687,079 732,356 Ser. 10-9, Class UI, IO, 5s, 2040 1,695,261 376,383 Ser. 11-18, Class PI, IO, 4 1/2s, 2040 69,254 12,902 Ser. 10-9, Class QI, IO, 4 1/2s, 2040 1,224,216 269,143 Ser. 10-107, Class NI, IO, 4 1/2s, 2039 1,709,194 297,878 Ser. 10-103, Class DI, IO, 4 1/2s, 2038 1,086,465 133,093 Ser. 10-85, Class MI, IO, 4 1/2s, 2036 2,312,954 211,682 Ser. 12-141, Class WI, IO, 3 1/2s, 2041 4,760,940 764,512 Structured Asset Securities Corp. 144A IFB Ser. 07-4, Class 1A3, IO, 6.007s, 2045 1,233,795 215,914 Commercial mortgage-backed securities (1.6%) Banc of America Commercial Mortgage Trust Ser. 07-2, Class A2, 5.633s, 2049 51,060 51,570 Ser. 07-1, Class XW, IO, 0.332s, 2049 1,166,697 10,563 Banc of America Commercial Mortgage Trust 144A Ser. 04-4, Class XC, IO, 0.813s, 2042 1,534,601 4,783 Ser. 04-5, Class XC, IO, 0.697s, 2041 2,359,069 10,227 Ser. 02-PB2, Class XC, IO, 0.414s, 2035 766,577 8 Ser. 07-5, Class XW, IO, 0.364s, 2051 5,812,511 53,923 Ser. 05-1, Class XW, IO, 0.038s, 2042 9,025,119 1,579 Bear Stearns Commercial Mortgage Securities Trust FRB Ser. 05-T18, Class D, 5.134s, 2042 280,000 287,896 Ser. 04-PR3I, Class X1, IO, 0.901s, 2041 95,302 334 Bear Stearns Commercial Mortgage Securities Trust 144A FRB Ser. 06-PW11, Class C, 5.439s, 2039 261,000 254,214 Ser. 04-PWR5, Class E, 5.222s, 2042 406,000 410,206 Ser. 07-PW15, Class X2, IO, 0.391s, 2044 75,162,765 37,581 Ser. 06-PW14, Class X1, IO, 0.164s, 2038 6,503,032 111,982 CFCRE Commercial Mortgage Trust 144A FRB Ser. 11-C2, Class D, 5.559s, 2047 319,000 327,230 Citigroup Commercial Mortgage Trust Ser. 06-C5, Class AJ, 5.482s, 2049 418,000 409,182 Citigroup Commercial Mortgage Trust 144A Ser. 06-C5, Class XC, IO, 0.538s, 2049 42,952,204 622,807 Citigroup/Deutsche Bank Commercial Mortgage Trust 144A Ser. 07-CD4, Class XW, IO, 0.378s, 2049 2,545,765 25,967 Ser. 07-CD4, Class XC, IO, 0.168s, 2049 8,514,751 76,633 COMM Mortgage Trust Ser. 07-C9, Class AJ, 5.65s, 2049 622,000 645,760 Pass-Through Certificates Ser. 12-CR3, Class XA, IO, 2.199s, 2045 6,186,919 735,006 COMM Mortgage Trust 144A FRB Ser. 13-CR11, Class D, 5.173s, 2046 608,000 536,772 FRB Ser. 07-C9, Class AJFL, 0.86s, 2049 113,000 99,440 Ser. 06-C8, Class XS, IO, 0.155s, 2046 42,560,544 569,400 Credit Suisse First Boston Mortgage Securities Corp. 144A Ser. 98-C1, Class F, 6s, 2040 259,830 285,813 Ser. 03-C3, Class AX, IO, 1.443s, 2038 178,604 2 Ser. 02-CP3, Class AX, IO, 1.23s, 2035 185,446 1,747 Credit Suisse Mortgage Capital Certificates FRB Ser. 07-C4, Class A2, 5.76s, 2039 453,630 453,993 Credit Suisse Mortgage Capital Certificates 144A Ser. 07-C1, Class AX, IO, 0.192s, 2040 33,633,964 164,806 Ser. 07-C2, Class AX, IO, 0.071s, 2049 15,444,301 50,072 DBRR Trust 144A FRB Ser. 13-EZ3, Class A, 1.636s, 2049 1,226,419 1,228,335 FFCA Secured Lending Corp. 144A Ser. 00-1, Class X, IO, 1.032s, 2020 186,432 3,443 GE Capital Commercial Mortgage Corp. 144A Ser. 05-C3, Class XC, IO, 0.16s, 2045 82,743,966 203,693 Ser. 07-C1, Class XC, IO, 0.113s, 2049 35,127,809 186,283 GE Commercial Mortgage Corporation Trust FRB Ser. 05-C1, Class B, 4.846s, 2048 332,000 341,213 GE Commercial Mortgage Corporation Trust 144A FRB Ser. 04-C2, Class H, 5.369s, 2040 950,000 953,990 GMAC Commercial Mortgage Securities, Inc. Trust Ser. 97-C1, Class X, IO, 1.303s, 2029 162,478 4,148 Ser. 05-C1, Class X1, IO, 0.599s, 2043 2,148,213 13,598 Greenwich Capital Commercial Funding Corp. FRB Ser. 05-GG3, Class D, 4.986s, 2042 244,000 243,414 FRB Ser. 05-GG3, Class B, 4.894s, 2042 592,000 606,859 GS Mortgage Securities Trust Ser. 06-GG6, Class A2, 5.506s, 2038 57,568 57,784 Ser. 05-GG4, Class B, 4.841s, 2039 1,355,000 1,349,987 GS Mortgage Securities Trust 144A FRB Ser. 11-GC3, Class D, 5.543s, 2044 1,181,000 1,189,159 Ser. 06-GG6, Class XC, IO, 0.046s, 2038 2,055,887 2,377 JPMorgan Chase Commercial Mortgage Securities Trust FRB Ser. 07-CB20, Class AJ, 6.071s, 2051 71,000 72,640 FRB Ser. 06-LDP7, Class AJ, 5.863s, 2045 130,000 130,383 FRB Ser. 04-CB9, Class B, 5.647s, 2041 226,000 232,373 Ser. 04-LN2, Class A2, 5.115s, 2041 705,917 716,140 Ser. 04-C3, Class B, 4.961s, 2042 331,000 354,964 FRB Ser. 05-LDP2, Class B, 4.882s, 2042 243,000 246,937 FRB Ser. 13-C10, Class D, 4.161s, 2047 349,000 293,699 Ser. 13-LC11, Class XA, IO, 1.587s, 2046 10,817,459 1,042,587 Ser. 06-LDP8, Class X, IO, 0.545s, 2045 2,143,753 28,272 Ser. 06-CB17, Class X, IO, 0.48s, 2043 12,152,580 163,598 Ser. 07-LDPX, Class X, IO, 0.3s, 2049 11,638,440 101,941 JPMorgan Chase Commercial Mortgage Securities Trust 144A FRB Ser. 07-CB20, Class C, 6.171s, 2051 260,000 242,206 FRB Ser. 12-C8, Class D, 4.668s, 2045 364,000 346,748 FRB Ser. 12_LC9, Class D, 4.427s, 2047 311,000 287,924 Ser. 05-CB12, Class X1, IO, 0.343s, 2037 2,553,599 13,434 Key Commercial Mortgage Ser. 07-SL1, Class A2, 5.547s, 2040 621,405 618,261 LB-UBS Commercial Mortgage Trust Ser. 06-C7, Class A2, 5.3s, 2038 370,741 384,770 Ser. 07-C2, Class XW, IO, 0.538s, 2040 846,263 14,310 LB-UBS Commercial Mortgage Trust 144A Ser. 06-C6, Class XCL, IO, 0.672s, 2039 41,997,216 744,065 Ser. 06-C7, Class XCL, IO, 0.651s, 2038 2,567,608 42,928 Ser. 06-C7, Class XW, IO, 0.651s, 2038 1,363,231 23,094 Ser. 05-C5, Class XCL, IO, 0.461s, 2040 9,263,343 77,414 Ser. 05-C2, Class XCL, IO, 0.348s, 2040 8,592,299 26,121 Ser. 05-C7, Class XCL, IO, 0.208s, 2040 8,747,641 31,535 Merrill Lynch Mortgage Investors Trust Ser. 96-C2, Class JS, IO, 2.38s, 2028 13,823 2 Merrill Lynch Mortgage Trust FRB Ser. 07-C1, Class A3, 5.858s, 2050 187,700 193,112 Merrill Lynch Mortgage Trust 144A Ser. 04-KEY2, Class XC, IO, 0.929s, 2039 2,375,161 9,719 Ser. 05-MCP1, Class XC, IO, 0.59s, 2043 3,006,199 20,286 Merrill Lynch/Countrywide Commercial Mortgage Trust Ser. 06-3, Class AJ, 5.485s, 2046 930,000 907,215 Merrill Lynch/Countrywide Financial Corp. Commercial Mortgage Trust Ser. 06-4, Class AJ, 5.239s, 2049 220,000 209,000 Mezz Cap Commercial Mortgage Trust 144A Ser. 06-C4, Class X, IO, 6.104s, 2045 634,068 58,398 Ser. 05-C3, Class X, IO, 5.956s, 2044 317,284 26,747 Morgan Stanley Bank of America Merrill Lynch Trust 144A FRB Ser. 13-C11, Class D, 4.419s, 2046 1,500,000 1,276,350 Morgan Stanley Capital I Trust FRB Ser. 06-T23, Class A2, 5.741s, 2041 20,996 20,996 Ser. 07-IQ14, Class A2, 5.61s, 2049 192,919 194,008 FRB Ser. 07-HQ12, Class A2, 5.597s, 2049 406,778 408,812 FRB Ser. 07-HQ12, Class A2FX, 5.597s, 2049 293,338 298,325 Ser. 07-HQ11, Class C, 5.558s, 2044 312,000 273,062 Morgan Stanley ReREMIC Trust 144A FRB Ser. 10-C30A, Class A3B, 5.246s, 2043 1,320,880 1,323,521 UBS-Barclays Commercial Mortgage Trust 144A FRB Ser. 12-C3, Class C, 4.958s, 2049 284,000 277,156 Ser. 12-C4, Class XA, IO, 1.88s, 2045 4,607,326 515,859 Wachovia Bank Commercial Mortgage Trust Ser. 06-C29, IO, 0.393s, 2048 34,468,603 383,980 Ser. 07-C34, IO, 0.337s, 2046 4,136,752 50,055 Wachovia Bank Commercial Mortgage Trust 144A Ser. 05-C18, Class XC, IO, 0.324s, 2042 9,373,871 33,277 Ser. 06-C26, Class XC, IO, 0.051s, 2045 14,399,011 26,206 Wells Fargo Commercial Mortgage Trust 144A FRB Ser. 13-LC12, Class D, 4.304s, 2046 1,225,000 1,014,059 WF-RBS Commercial Mortgage Trust Ser. 13-C17, Class XA, IO, 1.621s, 2046 4,749,626 451,957 WF-RBS Commercial Mortgage Trust 144A FRB Ser. 12-C6, Class D, 5.563s, 2045 314,000 303,501 FRB Ser. 12-C9, Class D, 4.803s, 2045 282,000 255,097 FRB Ser. 13-UBS1, Class D, 4.634s, 2046 1,315,000 1,120,327 Residential mortgage-backed securities (non-agency) (0.6%) American Home Mortgage Assets Trust FRB Ser. 06-5, Class A1, 1.064s, 2046 2,578,821 1,340,987 Barclays Capital, LLC Trust Ser. 13-RR1, Class 9A4, 10.132s, 2036 140,000 140,490 FRB Ser. 12-RR10, Class 9A2, 2.66s, 2035 150,000 131,175 Barclays Capital, LLC Trust 144A FRB Ser. 12-RR11, Class 5A3, 11.012s, 2037 240,094 144,320 Ser. 09-RR7, Class 1A7, IO, 1.685s, 2046 9,276,725 289,898 Ser. 09-RR7, Class 2A7, IO, 1.508s, 2047 10,562,824 330,616 Countrywide Alternative Loan Trust Ser. 07-4CB, Class 1A5, 5 3/4s, 2037 516,025 454,102 FRB Ser. 05-51, Class 1A1, 0.487s, 2035 761,200 615,392 Merrill Lynch Alternative Note Asset Trust FRB Ser. 07-OAR2, Class A1, 0.345s, 2037 1,259,160 1,120,653 Residential Accredit Loans, Inc. FRB Ser. 06-QO7, Class 1A1, 0.943s, 2046 4,155,629 2,628,435 WAMU Mortgage Pass-Through Certificates FRB Ser. 06-AR1, Class 2A1B, 1.213s, 2046 340,851 298,244 FRB Ser. 06-AR3, Class A1B, 1.143s, 2046 614,204 496,277 FRB Ser. 05-AR13, Class A1C3, 0.655s, 2045 576,651 492,460 FRB Ser. 05-AR9, Class A1C3, 0.645s, 2045 513,455 462,110 FRB Ser. 05-AR13, Class A1B3, 0.525s, 2045 596,528 524,945 FRB Ser. 05-AR15, Class A1B3, 0.505s, 2045 821,026 682,273 Wells Fargo Mortgage Backed Securities Trust Ser. 07-12, Class A6, 5 1/2s, 2037 259,810 263,708 Total mortgage-backed securities (cost $46,304,352) INVESTMENT COMPANIES (0.7%) (a) Shares Value iShares MSCI Taiwan ETF (Taiwan) 28,183 $406,399 SPDR S&P rust 66,393 12,260,795 Total investment companies (cost $9,715,395) FOREIGN GOVERNMENT AND AGENCY BONDS AND NOTES (0.5%) (a) Principal amount/units Value Argentina (Republic of) sr. unsec. bonds 8.28s, 2033 (Argentina) $168,245 $124,383 Argentina (Republic of) sr. unsec. bonds 7s, 2017 (Argentina) 125,000 112,813 Argentina (Republic of) sr. unsec. unsub. bonds 7s, 2015 (Argentina) 2,353,000 2,344,765 Argentina (Republic of) sr. unsec. unsub. notes Ser. NY, 8.28s, 2033 (Argentina) 1,598,323 1,206,734 Brazil (Federal Republic of) sr. unsec. unsub. bonds 4 7/8s, 2021 (Brazil) 490,000 515,485 Brazil (Federal Republic of) unsec. notes 10s, 2021 (Brazil) BRL 3,896 1,436,710 Croatia (Republic of) 144A sr. unsec. bonds 6s, 2024 (Croatia) $200,000 199,100 Croatia (Republic of) 144A sr. unsec. notes 6 1/4s, 2017 (Croatia) 200,000 212,900 Financing of Infrastructural Projects State Enterprise 144A govt. guaranty sr. unsec. notes 8 3/8s, 2017 (Ukraine) 150,000 136,875 Indonesia (Republic of) 144A notes 5 1/4s, 2042 (Indonesia) 430,000 368,725 Indonesia (Republic of) 144A sr. unsec. notes 3 3/8s, 2023 (Indonesia) 485,000 410,077 Poland (Republic of) sr. unsec. bonds 5s, 2022 (Poland) 880,000 940,500 Russia (Federation of) 144A sr. unsec. unsub. bonds 7 1/2s, 2030 (Russia) 85,800 99,871 South Africa (Republic of) sr. unsec. unsub. notes 4.665s, 2024 (South Africa) 735,000 702,844 Total foreign government and agency bonds and notes (cost $9,286,196) SENIOR LOANS (0.2%) (a) (c) Principal amount Value Burlington Coat Factory Warehouse Corp. bank term loan FRN Ser. B2, 4 1/4s, 2017 $37,334 $37,723 Caesars Entertainment Operating Co., Inc. bank term loan FRN Ser. B6, 5.488s, 2018 914,912 872,026 CCM Merger, Inc. bank term loan FRN Ser. B, 5s, 2017 316,819 319,591 Emergency Medical Services Corp. bank term loan FRN Ser. B, 4s, 2018 180,386 180,707 First Data Corp. bank term loan FRN 4.17s, 2018 560,071 560,281 First Data Corp. bank term loan FRN 4.17s, 2017 59,603 59,677 Frac Tech International, LLC bank term loan FRN Ser. B, 8 1/2s, 2016 147,316 147,777 Pharmaceutical Product Development, Inc. bank term loan FRN Ser. B, 4 1/4s, 2018 171,518 172,558 Texas Competitive Electric Holdings Co., LLC bank term loan FRN 4.73s, 2017 799,610 549,332 Travelport, LLC bank term loan FRN 8 3/8s, 2016 (PIK) 49,398 50,262 Total senior loans (cost $3,059,071) PREFERRED STOCKS (0.1%) (a) Shares Value Ally Financial, Inc. 144A 7.00% cum. pfd. 521 $497,604 GMAC Capital Trust I Ser. 2, $2.031 cum. pfd. 8,800 235,312 M/I Homes, Inc. $2.438 pfd. 4,607 116,557 Samsung Electronics Co., Ltd. zero % cum. pfd. (South Korea) 338 325,324 Total preferred stocks (cost $962,273) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Charter Communications, Inc. Class A 11/30/14 $46.86 62 $5,689 Ecobank Transnational, Inc. 144A (Nigeria) 11/25/14 100.00 2,041,845 207,247 Fawaz Abdulaziz Alhhokair & Co. 144A (Saudi Arabia) 3/24/14 0.00001 3,174 117,637 Guaranty Trust Bank PLC 144A (Nigeria) 9/19/14 0.00 683,224 116,148 Saudi Basic Industries Corp. 144A (Saudi Arabia) 3/24/14 0.00001 4,543 135,064 Saudi Industrial Investment Group 144A (Saudi Arabia) 10/28/15 0.00 13,305 114,943 Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 1.70 49,174 — Zenith Bank PLC 144A (Nigeria) 9/19/14 0.00 854,890 146,186 Total warrants (cost $768,985) CONVERTIBLE PREFERRED STOCKS (—%) (a) Shares Value EPR Properties Ser. C, $1.44 cv. pfd. 7,578 $154,994 United Technologies Corp. $3.75 cv. pfd. 2,600 170,222 Total convertible preferred stocks (cost $268,507) MUNICIPAL BONDS AND NOTES (—%) (a) Principal amount Value IL State G.O. Bonds 4.421s, 1/1/15 $50,000 $51,552 4.071s, 1/1/14 150,000 150,000 Total municipal bonds and notes (cost $200,000) CONVERTIBLE BONDS AND NOTES (—%) (a) Principal amount Value iStar Financial, Inc. cv. sr. unsec. unsub. notes 3s, 2016 (R) $125,000 $170,625 Total convertible bonds and notes (cost $135,266) PURCHASED OPTIONS OUTSTANDING (—%) (a) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets ETF (Put) Jan-14/$40.00 $85,268 $14,809 iShares MSCI Emerging Markets Index (Put) May-14/38.00 76,741 69,069 MSCI Qatar Net TR USD (Call) May-14/1,479.36 2,300 12,558 Total purchased options outstanding (cost $243,236) SHORT-TERM INVESTMENTS (25.0%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.14% (d) 3,571,426 $3,571,426 Putnam Money Market Liquidity Fund 0.04% (AFF) 169,670,116 169,670,116 Putnam Short Term Investment Fund 0.08% (AFF) 237,224,630 237,224,630 U.S. Treasury Bills with an effective yield of 0.09%, February 6, 2014 (SEG) (SEGSF)(SEGCCS) $15,000,000 14,998,260 U.S. Treasury Bills with effective yields ranging from 0.13% to 0.14%, January 9, 2014 (SEG)(SEGCCS) 3,508,000 3,507,841 U.S. Treasury Bills with effective yields ranging from 0.09% to 0.12%, October 16, 2014 (SEG) (SEGSF)(SEGCCS) 2,822,000 2,820,368 U.S. Treasury Bills with effective yields ranging from 0.07% to 0.10%, August 21, 2014 (SEG) (SEGSF)(SEGCCS) 15,483,000 15,476,046 Total short-term investments (cost $447,266,359) TOTAL INVESTMENTS Total investments (cost $1,664,505,709) (b) FORWARD CURRENCY CONTRACTS at 12/31/13 (aggregate face value $344,596,836) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Brazilian Real Buy 1/3/14 $2,036,876 $2,165,305 $(128,429) Brazilian Real Sell 1/3/14 2,036,876 2,056,425 19,549 Canadian Dollar Sell 1/16/14 2,981,072 3,092,427 111,355 Chilean Peso Buy 1/16/14 4,499,165 4,678,086 (178,921) Chilean Peso Sell 1/16/14 4,499,165 4,522,769 23,604 Singapore Dollar Sell 2/19/14 530,613 543,317 12,704 Swiss Franc Sell 3/19/14 1,746,787 1,719,937 (26,850) Barclays Bank PLC Australian Dollar Sell 1/16/14 1,715,140 1,651,306 (63,834) Brazilian Real Buy 1/3/14 4,878,330 5,175,523 (297,193) Brazilian Real Sell 1/3/14 4,878,330 4,953,575 75,245 British Pound Sell 3/19/14 7,021,794 6,937,917 (83,877) Canadian Dollar Sell 1/16/14 3,540,547 3,536,178 (4,369) Euro Sell 3/19/14 12,463,978 12,284,363 (179,615) Hong Kong Dollar Sell 2/19/14 1,856,349 1,857,087 738 Japanese Yen Sell 2/19/14 3,264,312 3,435,241 170,929 Mexican Peso Buy 1/16/14 1,066,324 1,016,523 49,801 Polish Zloty Buy 3/19/14 793,828 772,632 21,196 Singapore Dollar Sell 2/19/14 1,637,245 1,680,564 43,319 Swedish Krona Buy 3/19/14 102,389 100,858 1,531 Swiss Franc Sell 3/19/14 5,530,988 5,445,190 (85,798) Turkish Lira Buy 3/19/14 925,965 965,349 (39,384) Citibank, N.A. Brazilian Real Buy 1/3/14 4,992,307 5,278,617 (286,310) Brazilian Real Sell 1/3/14 4,992,307 5,031,599 39,292 Canadian Dollar Buy 1/16/14 1,705,621 1,710,723 (5,102) Canadian Dollar Sell 1/16/14 1,705,621 1,731,769 26,148 Danish Krone Sell 3/19/14 1,898,101 1,869,869 (28,232) Euro Buy 3/19/14 1,746,137 1,746,811 (674) Japanese Yen Sell 2/19/14 1,707,460 1,738,739 31,279 New Taiwan Dollar Buy 2/19/14 3,288,105 3,329,268 (41,163) New Taiwan Dollar Sell 2/19/14 3,288,105 3,338,838 50,733 New Zealand Dollar Buy 1/16/14 1,738,809 1,716,993 21,816 New Zealand Dollar Sell 1/16/14 1,738,809 1,715,702 (23,107) Swiss Franc Sell 3/19/14 3,441,304 3,388,146 (53,158) Credit Suisse International British Pound Sell 3/19/14 4,945,014 4,863,269 (81,745) Canadian Dollar Sell 1/16/14 1,637,862 1,682,001 44,139 Euro Buy 3/19/14 1,667,724 1,635,999 31,725 Indian Rupee Buy 2/19/14 1,042,934 1,041,715 1,219 Japanese Yen Sell 2/19/14 7,407,395 7,959,401 552,006 Mexican Peso Buy 1/16/14 878,415 849,612 28,803 New Zealand Dollar Sell 1/16/14 513,967 454,091 (59,876) Norwegian Krone Sell 3/19/14 91,297 73,076 (18,221) Singapore Dollar Sell 2/19/14 1,270,745 1,296,729 25,984 South Korean Won Buy 2/19/14 365,654 366,148 (494) Swedish Krona Sell 3/19/14 1,769,815 1,726,118 (43,697) Swiss Franc Sell 3/19/14 8,468,099 8,336,361 (131,738) Deutsche Bank AG Australian Dollar Sell 1/16/14 1,045,588 960,352 (85,236) Canadian Dollar Sell 1/16/14 1,754,933 1,724,806 (30,127) Euro Sell 3/19/14 9,004,169 8,862,118 (142,051) Japanese Yen Sell 2/19/14 865,809 840,441 (25,368) Polish Zloty Buy 3/19/14 1,387,271 1,350,157 37,114 Swiss Franc Sell 3/19/14 5,291,510 5,236,715 (54,795) Goldman Sachs International Australian Dollar Buy 1/16/14 1,375,948 1,436,989 (61,041) British Pound Buy 3/19/14 25,819 29,717 (3,898) Canadian Dollar Sell 1/16/14 1,766,603 1,753,720 (12,883) Chilean Peso Buy 1/16/14 4,242,075 4,409,858 (167,783) Chilean Peso Sell 1/16/14 4,242,075 4,262,546 20,471 Euro Buy 3/19/14 1,791,397 1,764,481 26,916 Japanese Yen Sell 2/19/14 8,960,694 9,533,584 572,890 HSBC Bank USA, National Association Canadian Dollar Sell 1/16/14 1,755,028 1,734,737 (20,291) Euro Sell 3/19/14 65,207 57,167 (8,040) Japanese Yen Sell 2/19/14 5,490,644 5,879,354 388,710 New Taiwan Dollar Buy 2/19/14 3,224,515 3,264,303 (39,788) New Taiwan Dollar Sell 2/19/14 3,224,515 3,273,741 49,226 JPMorgan Chase Bank N.A. Australian Dollar Sell 1/16/14 1,732,269 1,750,075 17,806 Brazilian Real Buy 1/3/14 5,001,378 5,285,104 (283,726) Brazilian Real Sell 1/3/14 5,001,378 5,061,581 60,203 British Pound Sell 3/19/14 650,112 654,518 4,406 Canadian Dollar Sell 1/16/14 1,775,261 1,790,145 14,884 Euro Sell 3/19/14 5,457,692 5,362,135 (95,557) Mexican Peso Buy 1/16/14 924,720 893,780 30,940 New Taiwan Dollar Buy 2/19/14 5,519,964 5,576,706 (56,742) New Taiwan Dollar Sell 2/19/14 5,519,964 5,612,184 92,220 New Zealand Dollar Buy 1/16/14 1,661,805 1,713,528 (51,723) New Zealand Dollar Sell 1/16/14 1,661,805 1,653,450 (8,355) Singapore Dollar Sell 2/19/14 2,510,901 2,559,252 48,351 South Korean Won Buy 2/19/14 2,310,131 2,298,693 11,438 Swedish Krona Buy 3/19/14 288,502 284,262 4,240 Swiss Franc Sell 3/19/14 1,783,466 1,782,593 (873) Royal Bank of Scotland PLC (The) Australian Dollar Buy 1/16/14 3,186,457 3,348,811 (162,354) Australian Dollar Sell 1/16/14 3,186,457 3,387,838 201,381 Brazilian Real Buy 1/3/14 4,280,894 4,550,962 (270,068) Brazilian Real Sell 1/3/14 4,280,894 4,348,236 67,342 Canadian Dollar Sell 1/16/14 1,765,097 1,791,451 26,354 Euro Buy 3/19/14 1,734,857 1,731,402 3,455 Japanese Yen Sell 2/19/14 3,350,079 3,479,660 129,581 Mexican Peso Buy 1/16/14 1,663,421 1,642,727 20,694 State Street Bank and Trust Co. Australian Dollar Sell 1/16/14 453,208 469,011 15,803 Brazilian Real Buy 1/3/14 4,249,910 4,523,486 (273,576) Brazilian Real Sell 1/3/14 4,249,910 4,318,947 69,037 British Pound Buy 3/19/14 1,774,896 1,755,379 19,517 Canadian Dollar Sell 1/16/14 1,747,311 1,728,835 (18,476) Euro Buy 3/19/14 2,622,851 2,545,261 77,590 Japanese Yen Sell 2/19/14 1,080,982 1,157,675 76,693 Mexican Peso Buy 1/16/14 1,305,165 1,262,244 42,921 New Taiwan Dollar Buy 2/19/14 5,519,968 5,579,973 (60,005) New Taiwan Dollar Sell 2/19/14 5,519,968 5,604,912 84,944 New Zealand Dollar Buy 1/16/14 1,661,805 1,701,092 (39,287) New Zealand Dollar Sell 1/16/14 1,661,805 1,652,649 (9,156) Norwegian Krone Buy 3/19/14 997,724 991,051 6,673 Polish Zloty Buy 3/19/14 1,362,561 1,325,853 36,708 Singapore Dollar Sell 2/19/14 1,485,177 1,518,410 33,233 South Korean Won Buy 2/19/14 2,917,049 2,904,292 12,757 Swedish Krona Buy 3/19/14 207,044 203,893 3,151 Swiss Franc Sell 3/19/14 870,758 857,269 (13,489) UBS AG Australian Dollar Sell 1/16/14 4,752,164 4,903,975 151,811 British Pound Sell 3/19/14 7,439,037 7,326,782 (112,255) Canadian Dollar Sell 1/16/14 3,875,102 3,912,459 37,357 Euro Sell 3/19/14 11,216,658 11,088,284 (128,374) Japanese Yen Sell 2/19/14 1,038,970 1,050,575 11,605 Mexican Peso Buy 1/16/14 732,680 673,865 58,815 New Zealand Dollar Buy 1/16/14 1,661,887 1,701,253 (39,366) New Zealand Dollar Sell 1/16/14 1,661,887 1,639,009 (22,878) Norwegian Krone Buy 3/19/14 2,020,256 2,006,997 13,259 Singapore Dollar Sell 2/19/14 1,260,522 1,293,362 32,840 Swedish Krona Sell 3/19/14 1,570,426 1,547,221 (23,205) Swiss Franc Sell 3/19/14 2,620,125 2,579,053 (41,072) WestPac Banking Corp. Australian Dollar Buy 1/16/14 836,203 908,507 (72,304) Canadian Dollar Sell 1/16/14 1,737,524 1,738,754 1,230 Euro Buy 3/19/14 1,771,587 1,758,787 12,800 Japanese Yen Sell 2/19/14 5,554,645 5,961,676 407,031 Total FUTURES CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) Australian Government Treasury Bond 10 yr (Long) 168 $17,200,320 Mar-14 $137,417 Euro STOXX 50 Index (Short) 699 29,886,959 Mar-14 (1,819,855) FTSE 100 Index (Short) 46 $5,101,733 Mar-14 (226,750) MSCI EAFE Index Mini (Long) 223 21,383,470 Mar-14 1,162,499 OMXS 30 Index (Short) 73 1,515,194 Jan-14 (89,039) Russell 2000 Index Mini (Short) 125 14,517,500 Mar-14 (790,118) S&P 500 Index (Long) 23 10,586,325 Mar-14 382,289 S&P 500 Index E-Mini (Long) 3,182 292,919,010 Mar-14 10,573,786 S&P 500 Index E-Mini (Short) 237 21,817,035 Mar-14 (788,499) S&P Mid Cap 400 Index E-Mini (Long) 484 64,826,960 Mar-14 2,780,576 SGX MSCI Singapore Index (Short) 12 694,544 Jan-14 (2,535) SPI 200 Index (Long) 430 51,045,765 Mar-14 2,004,396 SPI 200 Index (Short) 16 1,899,377 Mar-14 (82,211) Tokyo Price Index (Short) 44 5,442,028 Mar-14 (190,293) U.K. Gilt 10 yr (Long) 201 35,468,063 Mar-14 (769,407) U.S. Treasury Bond 30 yr (Long) 54 6,928,875 Mar-14 (115,696) U.S. Treasury Bond Ultra 30 yr (Long) 32 4,360,000 Mar-14 (64,506) U.S. Treasury Note 2 yr (Long) 107 23,519,938 Mar-14 (47,984) U.S. Treasury Note 2 yr (Short) 162 35,609,625 Mar-14 42,723 U.S. Treasury Note 5 yr (Long) 233 27,799,813 Mar-14 (352,474) U.S. Treasury Note 5 yr (Short) 395 47,128,438 Mar-14 604,093 U.S. Treasury Note 10 yr (Long) 95 11,689,453 Mar-14 (225,009) U.S. Treasury Note 10 yr (Short) 422 51,925,781 Mar-14 987,495 Total WRITTEN OPTIONS OUTSTANDING at 12/31/13 (premiums $94,723) (Unaudited) Expiration Contract date/strike price amount Value iShares MSCI Emerging Markets Index (ETF) (Put) Jan-14/$36.00 $3,670 iShares MSCI Emerging Markets Index (Put) May-14/35.00 76,741 34,064 MSCI Qatar Net TR USD (Call) May-14/1,586.95 2,300 1,066 Total TBA SALE COMMITMENTS OUTSTANDING at 12/31/13 (proceeds receivable $1,008,594) (Unaudited) Principal Settlement Agency amount date Value Federal National Mortgage Association, 3 1/2s, January 1, 2044 $1,000,000 1/13/14 $994,219 Total OTC INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Swap counterparty/ premium Termination made by received by Unrealized Notional amount received (paid) date fund per annum fund per annum depreciation Barclays Bank PLC GBP 2,287,000 $— 8/15/31 3.6% 6 month GBP-LIBOR-BBA $(156,611) Goldman Sachs International GBP 2,287,000 — 9/23/31 6 month GBP-LIBOR-BBA 3.1175% (116,821) Total $— CENTRALLY CLEARED INTEREST RATE SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Payments Unrealized premium Termination made by received by appreciation/ Notional amount received (paid) date fund per annum fund per annum (depreciation) $36,759,500 (E) $195,226 3/19/19 3 month USD-LIBOR-BBA 2.00% $141,804 48,441,200 (E) 113,081 3/19/16 3 month USD-LIBOR-BBA 0.75% 37,548 4,646,700 (E) 30,562 3/19/44 3 month USD-LIBOR-BBA 3.75% (23,679) 30,476,100 (E) 443,292 3/19/24 3 month USD-LIBOR-BBA 3.25% 289,204 Total $782,161 (E) Extended effective date. OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Barclays Bank PLC $86,644 $— 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools $262 4,385,903 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 16,011 112,323 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 410 4,786 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 31 31,390 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 60 74,743 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 143 584,503 — 1/12/40 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Fannie Mae pools (1,228) 1,435,601 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 2,743 717,065 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,370 125,596 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 240 407,845 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 779 295,559 — 1/12/40 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 565 549,068 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (1,311) 92,495 — 1/12/39 (6.00%) 1 month USD-LIBOR Synthetic MBX Index 6.00% 30 year Fannie Mae pools (543) 83,319 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (481) 41,603 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (240) 41,603 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (240) 83,655 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (483) 217,099 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (1,252) 83,655 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (483) 68,666 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Ginnie Mae II pools 131 60,327 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (144) 166,861 — 1/12/39 (5.50%) 1 month USD-LIBOR Synthetic MBX Index 5.50% 30 year Fannie Mae pools (963) 455,155 — 1/12/41 (5.00%) 1 month USD-LIBOR Synthetic TRS Index 5.00% 30 year Fannie Mae pools (4,889) Citibank, N.A. 796,030 — 1/12/41 5.00% (1 month USD-LIBOR) Synthetic MBX Index 5.00% 30 year Fannie Mae pools 1,521 baskets 642 — 12/19/14 (3 month USD-LIBOR-BBA plus 0.15%) A basket (CGPUTQL2) of common stocks 1,883,008 units 14,034 — 12/19/14 3 month USD-LIBOR-BBA minus 0.10% Russell 1000 Total Return Index (1,717,310) Credit Suisse International $3,025,842 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic MBX Index 4.50% 30 year Ginnie Mae II pools 735 804,098 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,935) 804,098 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (2,935) Goldman Sachs International 194,227 — 1/12/39 6.00% (1 month USD-LIBOR) Synthetic TRS Index 6.00% 30 year Fannie Mae pools 1,552 31,722 — 1/12/38 6.50% (1 month USD-LIBOR) Synthetic TRS Index 6.50% 30 year Fannie Mae pools 207 103,164 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 377 214,518 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 649 214,518 — 1/12/42 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 649 2,406,028 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 8,783 751,070 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 2,742 301,561 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,547 61,705 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 225 1,100,528 — 1/12/40 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 4,535 47,082 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (112) 56,543 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (135) 1,067,305 — 1/12/38 (6.50%) 1 month USD-LIBOR Synthetic MBX Index 6.50% 30 year Fannie Mae pools (2,548) 480,145 — 1/12/41 4.00% (1 month USD-LIBOR) Synthetic TRS Index 4.00% 30 year Fannie Mae pools 1,753 JPMorgan Chase Bank N.A. 278,977 — 1/12/41 4.50% (1 month USD-LIBOR) Synthetic TRS Index 4.50% 30 year Fannie Mae pools 2,356 143,176 — 1/12/41 (4.00%) 1 month USD-LIBOR Synthetic TRS Index 4.00% 30 year Fannie Mae pools (523) Total $— OTC CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received Unrealized Swap counterparty/ received Notional nation (paid) by fund appreciation/ Referenced debt* Rating*** (paid)** amount date per annum (depreciation) Bank of America N.A. CMBX NA BBB- Index BBB-/P $1,367 $20,000 5/11/63 300 bp $1,049 CMBX NA BBB- Index BBB-/P 2,591 43,000 5/11/63 300 bp 1,907 CMBX NA BBB- Index BBB-/P 5,309 86,000 5/11/63 300 bp 3,940 CMBX NA BBB- Index BBB-/P 5,073 89,000 5/11/63 300 bp 3,656 Barclays Bank PLC CMBX NA BBB- Index BBB-/P 8,980 81,000 5/11/63 300 bp 7,690 Credit Suisse International CMBX NA BBB- Index BBB-/P 132 17,000 5/11/63 300 bp (139) CMBX NA BBB- Index BBB-/P 4,776 60,000 5/11/63 300 bp 3,821 CMBX NA BBB- Index BBB-/P 813 70,000 5/11/63 300 bp (301) CMBX NA BBB- Index BBB-/P 8,474 75,000 5/11/63 300 bp 7,280 CMBX NA BBB- Index BBB-/P 5,962 77,000 5/11/63 300 bp 4,736 CMBX NA BBB- Index BBB-/P 5,065 77,000 5/11/63 300 bp 3,840 CMBX NA BBB- Index BBB-/P 6,224 78,000 5/11/63 300 bp 4,982 CMBX NA BBB- Index BBB-/P 2,373 78,000 5/11/63 300 bp 1,132 CMBX NA BBB- Index BBB-/P 1,198 78,000 5/11/63 300 bp (43) CMBX NA BBB- Index BBB-/P 1,374 78,000 5/11/63 300 bp 133 CMBX NA BBB- Index BBB-/P 6,338 87,000 5/11/63 300 bp 4,953 vCMBX NA BBB- Index BBB-/P 9,656 126,000 5/11/63 300 bp 7,651 CMBX NA BBB- Index BBB-/P 6,320 154,000 5/11/63 300 bp 3,868 CMBX NA BBB- Index BBB-/P 7,753 80,000 5/11/63 300 bp 6,479 CMBX NA BBB- Index BBB-/P 13,000 122,000 5/11/63 300 bp 11,060 CMBX NA BBB- Index BBB-/P 4,020 84,000 5/11/63 300 bp 2,683 CMBX NA BBB- Index BBB-/P 4,579 106,000 5/11/63 300 bp 2,892 JPMorgan Chase Bank N.A. EM Series 19 Index BB+/P (66,400) 800,000 6/20/18 500 bp 5,741 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Securities rated by Fitch are indicated by “/F.” Putnam Dynamic Asset Allocation Growth Fund CENTRALLY CLEARED CREDIT DEFAULT CONTRACTS OUTSTANDING at 12/31/13 (Unaudited) Upfront Payments premium Termi- received received Notional nation (paid) by fund Unrealized Referenced debt* Rating*** (paid)** amount date per annum appreciation NA IG Series 21 Index BBB+/P $(43,537) $4,110,000 12/20/18 100 bp $31,896 NA IG Series 21 Index BBB+/P (13,704) 1,265,000 12/20/18 100 bp 9,513 NA HY Series 21 Index B+/P (1,327,946) 30,120,000 12/20/18 500 bp 1,282,153 NA IG Series 21 Index BBB+/P (52,619) 4,900,000 12/20/18 100 bp 37,312 NA HY Series 21 Index B+/P (1,824,747) 42,909,000 12/20/18 500 bp 1,893,603 NA IG Series 21 Index BBB+/P (38,525) 3,630,000 12/20/18 100 bp 28,098 NA IG Series 21 Index BBB+/P (109,625) 9,975,000 12/20/18 100 bp 73,449 NA IG Series 21 Index BBB+/P (21,519) 1,700,000 12/20/18 100 bp 9,682 NA HY Series 21 Index B+/P (430,703) 6,206,000 12/20/18 500 bp 107,089 NA IG Series 21 Index BBB+/P (16,076) 1,640,000 12/20/18 100 bp 14,023 NA IG Series 21 Index BBB+/P (16,948) 1,200,000 12/20/18 100 bp 5,076 Total * Payments related to the referenced debt are made upon a credit default event. ** Upfront premium is based on the difference between the original spread on issue and the market spread on day of execution. *** Ratings are presented for credit default contracts in which the fund has sold protection on the underlying referenced debt. Ratings for an underlying index represent the average of the ratings of all the securities included in that index. The Moody's, Standard & Poor's or Fitch ratings are believed to be the most recent ratings available at December 31, 2013. Securities rated by Putnam are indicated by “/P.” Key to holding's currency abbreviations BRL Brazilian Real CAD Canadian Dollar EUR Euro GBP British Pound Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ADS American Depository Shares: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund FRB Floating Rate Bonds: the rate shown is the current interest rate at the close of the reporting period FRN Floating Rate Notes: the rate shown is the current interest rate at the close of the reporting period GMTN Global Medium Term Notes G.O. Bonds General Obligation Bonds IFB Inverse Floating Rate Bonds, which are securities that pay interest rates that vary inversely to changes in the market interest rates. As interest rates rise, inverse floaters produce less current income. The rate shown is the current interest rate at the close of the reporting period. IO Interest Only MTN Medium Term Notes NVDR Non-voting Depository Receipt OAO Open Joint Stock Company OJSC Open Joint Stock Company PJSC Public Joint Stock Company PO Principal Only SPDR S&P Depository Receipts TBA To Be Announced Commitments Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 1, 2013 through December 31, 2013 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $1,791,581,944. (b) The aggregate identified cost on a tax basis is $1,668,621,720, resulting in gross unrealized appreciation and depreciation of $232,882,957 and $21,853,755, respectively, or net unrealized appreciation of $211,029,202. (NON) Non-income-producing security. (RES) Security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $111,662, or less than 0.1% of net assets. (PIK) Income may be received in cash or additional securities at the discretion of the issuer. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund, which are under common ownership and control, were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Money Market Liquidity Fund * $192,561,737 $2,108,379 $25,000,000 $32,741 $169,670,116 Putnam Short Term Investment Fund * 194,542,261 99,371,208 56,688,839 40,281 237,224,630 Totals * Management fees charged to Putnam Money Market Liquidity Fund and Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (SEGCCS) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on the initial margin on certain centrally cleared derivative contracts at the close of the reporting period. (FWC) Forward commitment, in part or in entirety. (c) Senior loans are exempt from registration under the Securities Act of 1933, as amended, but contain certain restrictions on resale and cannot be sold publicly. These loans pay interest at rates which adjust periodically. The interest rates shown for senior loans are the current interest rates at the close of the reporting period. Senior loans are also subject to mandatory and/or optional prepayment which cannot be predicted. As a result, the remaining maturity may be substantially less than the stated maturity shown. Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holder’s portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,480,144. The fund received cash collateral of $3,571,426, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio. (i) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivative contracts. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. (UR) At the reporting period end, 1,800 shares owned by the fund were not formally entered on the company’s shareholder register, due to local restrictions on foreign ownership. While the fund has full title to these unregistered shares, these shares do not carry voting rights and, until 2014, are not eligible for receipt of dividends. At the close of the reporting period, the fund maintained liquid assets totaling $330,117,200 to cover certain derivatives contracts and delayed delivery securities. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Short-term securities with remaining maturities of 60 days or less may be valued at amortized cost, which approximates fair value and are classified as Level 2 securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Stripped securities: The fund may invest in stripped securities which represent a participation in securities that may be structured in classes with rights to receive different portions of the interest and principal. Interest-only securities receive all of the interest and principal-only securities receive all of the principal. If the interest-only securities experience greater than anticipated prepayments of principal, the fund may fail to recoup fully its initial investment in these securities. Conversely, principal-only securities increase in value if prepayments are greater than anticipated and decline if prepayments are slower than anticipated. The fair value of these securities is highly sensitive to changes in interest rates. Options contracts: The fund used options contracts to hedge duration and convexity, to isolate prepayment risk, to gain exposure to interest rates, to hedge against changes in values of securities it owns, owned or expects to own, to hedge prepayment risk, to generate additional income for the portfolio, to enhance the return on a security owned, to enhance the return on securities owned and to manage downside risks. The potential risk to the fund is that the change in value of options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. OTC traded options are valued using prices supplied by dealers. Forward premium swap options contracts include premiums that do not settle until the expiration date of the contract. The delayed settlement of the premiums are factored into the daily valuation of the option contracts. For the fund's average contract amount on options contracts, see the appropriate table at the end of these footnotes. Futures contracts: The fund used futures contracts to manage exposure to market risk, to hedge prepayment risk, to hedge interest rate risk, to gain exposure to interest rates and to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange’s clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as “variation margin”. For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk and to gain exposure on currency. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Interest rate swap contracts: The fund entered into OTC and/or centrally cleared interest rate swap contracts, which are arrangements between two parties to exchange cash flows based on a notional principal amount, to hedge interest rate risk, to gain exposure on interest rates, and to hedge prepayment risk. An OTC and centrally cleared interest rate swap can be purchased or sold with an upfront premium. For OTC interest rate swap contracts, an upfront payment received by the fund is recorded as a liability on the fund's books. An upfront payment made by the fund is recorded as an asset on the fund's books. OTC and centrally cleared interest rate swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change is recorded as an unrealized gain or loss on OTC interest rate swaps. Daily fluctuations in the value of centrally cleared interest rate swaps are recorded as unrealized gain or loss. Payments, including upfront premiums, received or made are recorded as realized gains or losses at the closing of the contract. Certain OTC and centrally cleared interest rate swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or if the counterparty defaults, in the case of OTC interest rate contracts, or the central clearing agency or a clearing member defaults, in the case of centrally cleared interest rate swap contracts, on its respective obligation to perform under the contract. The fund’s maximum risk of loss from counterparty risk or central clearing risk is the fair value of the contract. This risk may be mitigated for OTC interest rate swap contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared interest rate swap contracts through the daily exchange of variation margin. There is minimal counterparty risk with respect to centrally cleared interest rate swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. For the fund's average notional amount on interest rate swap contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market linked return for a periodic payment, both based on a notional principal amount, to hedge sector exposure, to manage exposure to specific sectors or industries, to gain exposure to specific markets or countries and to gain exposure to specific sectors or industries. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund’s maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Credit default contracts: The fund entered into OTC and/or centrally cleared credit default contracts to hedge credit risk, to hedge market risk and to gain exposure on individual names and/or baskets of securities. In OTC and centrally cleared credit default contracts, the protection buyer typically makes an upfront payment and a periodic stream of payments to a counterparty, the protection seller, in exchange for the right to receive a contingent payment upon the occurrence of a credit event on the reference obligation or all other equally ranked obligations of the reference entity. Credit events are contract specific but may include bankruptcy, failure to pay, restructuring and obligation acceleration. For OTC credit default contracts, an upfront payment received by the fund is recorded as a liability on the fund’s books. An upfront payment made by the fund is recorded as an asset on the fund’s books. Periodic payments received or paid by the fund for OTC and centrally cleared credit default contracts are recorded as realized gains or losses at the close of the contract. Centrally cleared credit default contracts provide the same rights to the protection buyer and seller except the payments between parties are settled through a central clearing agent through variation margin payments. The OTC and centrally cleared credit default contracts are marked to market daily based upon quotations from an independent pricing service or market makers. Any change in value of OTC credit default contracts is recorded as an unrealized gain or loss. Daily fluctuations in the value of centrally cleared credit default contracts are recorded as unrealized gain or loss. Upon the occurrence of a credit event, the difference between the par value and fair value of the reference obligation, net of any proportional amount of the upfront payment, is recorded as a realized gain or loss. In addition to bearing the risk that the credit event will occur, the fund could be exposed to market risk due to unfavorable changes in interest rates or in the price of the underlying security or index or the possibility that the fund may be unable to close out its position at the same time or at the same price as if it had purchased the underlying reference obligations. In certain circumstances, the fund may enter into offsetting OTC and centrally cleared credit default contracts which would mitigate its risk of loss. The fund’s maximum risk of loss from counterparty risk, either as the protection seller or as the protection buyer, is the fair value of the contract. This risk may be mitigated for OTC credit default contracts by having a master netting arrangement between the fund and the counterparty and for centrally cleared credit default contracts through the daily exchange of variation margin. Counterparty risk is further mitigated with respect to centrally cleared credit default swap contracts due to the clearinghouse guarantee fund and other resources that are available in the event of a clearing member default. Where the fund is a seller of protection, the maximum potential amount of future payments the fund may be required to make is equal to the notional amount. For the fund's average notional amount on credit default contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $694,083 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $1,265,055 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund for these agreements totaled $1,211,390. TBA purchase commitments: The fund may enter into TBA commitments to purchase securities for a fixed unit price at a future date beyond customary settlement time. Although the unit price has been established, the principal value has not been finalized. However, it is anticipated that the amount of the commitments will not significantly differ from the principal amount. The fund holds, and maintains until settlement date, cash or high-grade debt obligations in an amount sufficient to meet the purchase price, or the fund may enter into offsetting contracts for the forward sale of other securities it owns. Income on the securities will not be earned until settlement date. TBA purchase commitments may be considered securities themselves, and involve a risk of loss if the value of the security to be purchased declines prior to the settlement date, which risk is in addition to the risk of decline in the value of the fund’s other assets. Unsettled TBA purchase commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. Based on market circumstances, Putnam Management will determine whether to take delivery of the underlying securities to dispose of the TBA commitments prior to settlement. TBA sale commitments: The fund may enter into TBA sale commitments to hedge its portfolio positions or to sell mortgage-backed securities it owns under delayed delivery arrangements. Proceeds of TBA sale commitments are not received until the contractual settlement date. During the time a TBA sale commitment is outstanding, equivalent deliverable securities, or an offsetting TBA purchase commitment deliverable on or before the sale commitment date, are held as “cover” for the transaction. Unsettled TBA sale commitments are valued at their fair value, according to the procedures described under “Security valuation” above. The contract is marked to market daily and the change in fair value is recorded by the fund as an unrealized gain or loss. If the TBA sale commitment is closed through the acquisition of an offsetting TBA purchase commitment, the fund realizes a gain or loss. If the fund delivers securities under the commitment, the fund realizes a gain or a loss from the sale of the securities based upon the unit price established at the date the commitment was entered into. Based on market circumstances, Putnam Management will determine whether to deliver the underlying securities to dispose of the TBA commitments prior to settlement. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks *: Basic materials $46,803,135 $21,235,374 $— Capital goods 48,911,020 18,536,156 — Communication services 33,617,099 12,975,890 — Conglomerates 15,711,974 4,514,559 — Consumer cyclicals 112,406,860 39,557,099 — Consumer staples 56,872,057 26,037,992 116,305 Energy 73,613,703 18,056,839 — Financials 139,545,943 68,330,246 — Health care 102,035,574 23,753,660 — Technology 151,025,257 22,561,727 — Transportation 17,135,204 6,107,767 — Utilities and power 20,064,008 12,019,405 — Total common stocks Convertible bonds and notes — 170,625 — Convertible preferred stocks 170,222 154,994 — Corporate bonds and notes — 181,881,725 — Foreign government and agency bonds and notes — 8,811,782 Investment companies 12,667,194 — — Mortgage-backed securities — 47,891,291 — Municipal bonds and notes — 201,552 — Preferred stocks 235,312 939,485 — Purchased options outstanding — 96,436 — Senior loans — 2,949,934 — U.S. government and agency mortgage obligations — 83,471,110 — U.S. treasury obligations — 352,806 — Warrants — 842,914 — Short-term investments 406,894,746 40,373,941 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $121,583 $— Futures contracts 13,110,898 — — Written options outstanding — (38,800) — TBA sale commitments — (994,219) — Interest rate swap contracts — (610,716) — Total return swap contracts — 195,629 — Credit default contracts — 7,431,876 — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. At the start and close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Credit contracts $7,459,984 $28,108 Foreign exchange contracts 4,417,512 4,295,929 Equity contracts 19,725,904 5,745,410 Interest rate contracts 1,823,104 2,207,237 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was as follows based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Purchased equity option contracts (contract amount) Written equity option contracts (contract amount) Futures contracts (number of contracts) Forward currency contracts (contract amount) OTC interest rate swap contracts (notional) Centrally cleared interest rate swap contracts (notional) OTC total return swap contracts (notional) OTC credit default swap contracts (notional) Centrally cleared credit defult rate swap contracts (notional) Warrants (number of warrants) For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Asset Allocation Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: February 27, 2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: February 27, 2014 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: February 27, 2014
